Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 1 of 79




                       DX1139
                           Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 2 of 79
   Message
   From:                   mauro.x.botta@us.pwc.com [mauro.x.botta@us.pwc.com]
   Sent:                   11/26/2016 9:09:38 PM
   To:                     mauro_botta@libero.it
   Subject:                mail
   Attachments:            _.png; _.png; _.png; _.png; _.png; _.png; _.png; _.png; _.png; _.png; _.png; _.png; _.png; _.png; _.png; _.png; _.png;
                           _.png; _.png; _.png; _.png; _.png; _.png; _.png; _.png; _.png; _.png; _.png; _.png; _.png; _.png




   Mauro Botta
   PwC I Senior Manager
   Office: +1 408 464 5438
   Email: mauro.x.bo!ta@us.pwc.com
   PricewaterhouseCoopers LLP
   488 Almaden blvd suite 1800 San Jose CA 95110
   http://www.pwc.com/us



                                                         r;:;;i······· .
                                                         L!!J .... :.. :

    rec20D4.doc rec2GG5.doc rec2fffrS.dcc rec2GG7.doc rec?iJOE.doc rec2DD'.ldoc rec2G10.doc rec2Dl 1.dcc rec2G12.doc rec2013.doc

      =.·······•
      l!:!J ....... .
    rec2014.d()C

                                                  n.
                                                  id::::::·:
    rec2Dl5.doc A.ddress Book.xls:( .Attachment D.docx Pitachmern.doc:(
                                               !lmL
                                                 fa
    CG Employee Bonus Plan ·· Client Serving Manager to Sr Manager {2{}1f-2017).pdf Connor Group ·· Cost .pdf

                                                ~·


    Conni:,r Gn:oup - CA f!.HVill Employment, Confidential lnfom1alion, etc. Argeemenl .pdf
                                                                                      m:,g .•.

     film M
                                                                                         )-                                                m1
                                                                                                                                           :::::::..
                                                                                                                                             :.....

                    HistorJ of Events .A doc."<: History of Events .docx Maun:. Botta Offer Letter (Locked}.pdf Outline .docx PB 2.docx PB docx
                                                                                                                                                      ·1




                                         limb
                                            fa
    Preliminary document.pdf Signed Letter.PDF \lacation plannerxlfD'.




    PerNatale.:,<ls recensioni.:,<ls rec2G1£.doc




Confidential                                                                                                                                               PwC _B000007 48

                                                                               DX1139-1
               Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 3 of 79




                                     DOCUMENT
                                   PLACEHOLDER




                                 Document Provided Natively




Confidential                                                                        PwC _ B000007 49

                                           DX1139-2
                 Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 4 of 79



           3979 Freedom Circle,
           Suite 700
           Santa Clara, CA 95054

           September 8, 2016

           Mauro Botta
           88 East San Fernando St. Apt#I308
           San Jose, CA 95113

           Dear Mauro:

                   On behalf of Connor Group ("Company"), I am pleased to extend an offer to you to join the Company
           with the title of Senior Manager in our Silicon Valley office. We are confident that you will be a great asset
           to the Company and believe that you will find working with us to be personally and professionally rewarding.

                   The terms of your offer are as set forth below:

                    I.     Salary. You will be paid an initial base salary of$195,000.00 per year ("Base Salary"). Your
           Base Salary will be paid pro-rata on a semi-monthly basis, less deductions as required by law, and will be
           paid in accordance with the Company's normal payroll procedures. You are also eligible to participate in the
           Company's employee bonus plan. Your performance, salary and annual bonus will be reviewed annually.

                   2.     Start Date. Subject to fulfillment of any conditions imposed by this letter agreement, you
           will commence this new position with the Company on B@to~-2-~-(thy "Start Date") .
                                                                     .TANU~RY /44 i 2.D."'f f-
                   3.       Benefits. As a full-time employee, you will be eligible for all fringe benefits that are
           currently available to other Company employees in your office, including medical and dental insurance, in
           accordance with the Company's benefit plans. The Company periodically reviews the benefits it offers and
           may add, eliminate or modify benefits on a prospective basis at any time.

                  4.      Expense Reimbursement. You will be reimbursed for out-of-pocket business expenses in
           accordance with the Company expense reimbursement policy.

                   5.       At-Will Employment, Confidential Information, Invention Assignment, and Arbitration
           Agreement. Your acceptance of this offer and commencement of employment with the Company is
           contingent upon the execution, and delivery to an officer of the Company, of the Company's At-Will
           Employment, Confidential Information, Invention Assignment, And Arbitration Agreement, a copy of which
           is enclosed for your review and execution ("Confidentiality Agreement"), prior to or on your Start Date.

                   6.      At-Wm Employment. Your employment with the Company will be on an "at will" basis,
           meaning that either you or the Company may terminate your employment at any time for any reason or no
           reason, without further obligation or liability.

                    7.       Introductory Period. Your first ninety (90) days of employment with the Company are
           considered an introductory period ("Introductory Period"). During this Introductory Period, the Company
           will evaluate your performance, and you can evaluate the Company as well. The Company may release you
           at any time during this period if your work habits, attitude, attendance, or performance do not measure up to
           the Company's standards, or for any other reason. Your employment remains "at will" through the
           Introductory Period and thereafter. At the end of the Introductory Period, your supervisor will discuss your
           job performance with you. This review will be similar to the normal job performance review held for regular
           full-time or part-time employees. During the course of the discussion, you are encouraged to give your
           comments and ideas as well. Completion of the Introductory Period does not guarantee continued
           employment for any specified period of time, nor does it require an employee be discharged only for "cause."




Confidential                                                                                                        PwC_B00000750

                                                             DX1139-3
                     Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 5 of 79



                       8.      Return of Company Property. Any company property issued to you, such as computer
               equipment, accounts, software, files, keys, or company credit cards must be returned at the time of your
               separation. You will be responsible for any lost or damaged items.


                        9.       Undivided Loyalty. You agree to the best of your ability and experience that you will at all
               times loyally and conscientiously perform all of the duties and obligations required of and from you pursuant
               to the express and implicit terms hereof~ and to the reasonable satisfaction of the Company. During the term
               of your employment, you further agree that you will not directly or indirectly engage or participate in any
               business that is competitive in any manner with the business of the Company. Nothing in this letter
               agreement will prevent you from: (1) accepting speaking or presentation engagements in exchange for
               honoraria or from serving on boards of charitable organizations, and (2) owning no more than one percent
               (I%) of the outstanding equity securities of a corporation whose stock is listed on a national stock exchange.

                        10.     No Conflicting Obligations. You understand and agree that by accepting this offer of
               employment, you represent to the Company that your performance will not breach any other agreement to
               which you are a party and that you have not, and will not during the term of your employment with the
               Company, enter into any oral or written agreement in conflict with any of the provisions of this letter or the
               Company's policies. You are not to bring with you to the Company, or use or disclose to any person
               associated with the Company, any confidential or proprietary information belonging to any former employer
               or other person or entity with respect to which you owe an obligation of confidentiality under any agreement
               or otherwise. The Company does not need and will not use such information and we will assist you in any
               way possible to preserve and protect the confidentiality of proprietary information belonging to third paiiies.
               Also, we expect you to abide by any obligations to refrain from soliciting any person employed by or
               otherwise associated with any former employer and suggest that you refrain from having any contact with
               such persons until such time as any non-solicitation obligation expires.

                        11.      Entire Agreement. This letter, together with the Confidentiality Agreement attachment, sets
               forth the entire agreement and understanding between you and the Company relating to your employment and
               supersedes all prior agreements and discussions between us. This letter may not be modified or amended
               except by a written agreement, signed by an officer of the Company, although the Company reserves the right
               to modify unilaterally your compensation, benefits, job title and duties, reporting relationships and other
               terms of your employment. This letter will be governed by the laws of the State of California without regard
               to confiict of laws provision.

                        This offer of employment and your actual employment with the Company pursuant to this letter are
               contingent upon (i) processing and verification by the Company to its satisfaction of your application,
               references and background check (including a criminal background check, credit history, education
               verification and salary history); and (ii) your providing the Company with the legally required documentary
               evidence of your identity and eligibility for employment in the United States. As a Company employee, you
               also will be expected to abide by all Company rules and policies, including those set forth in the Company
               Employee Handbook as published from time-to-time.

                      We are very enthusiastic about the prospect of your joining us and hope you will accept our offer.
               Should you have any questions concerning the Company or our offer, please call me.




                                                                      2




Confidential                                                                                                              PwC_B00000751

                                                                DX1139-4
                       Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 6 of 79




                       To indicate your acceptance of the Company's offer, please sign and date this letter in the space
               provided below and return it, along with a signed and dated copy of the Confidentiality Agreement.

               Sincerely,

               CONNOR GROUP, INC.



               By: _ _ _ _ _ _ _ _ _ __
               Name: James Neescn
               Title: Managing Partner



               EMPLOYEE

               The foregoing is hereb,.x accepted and agreed:
                            .f -•'   -:;ct;/   ~       ..-,:j;/
                . // ·//./7/--;v-·-
               Sign:«  /    ~
                                    ,--~v
                                     . G.,,/'/
                                               V/

                              HA Of< 0 BOTTA,.
               Full Legal Name:

               Date:    lo/{/ ZDI 6




                                                                     3




Confidential                                                                                                               PwC_B00000752

                                                                  DX1139-5
               Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 7 of 79




                                          Attachment A

                                         CONNOR GROUP
                         AT-WILL EMPLOYMENT, CONFIDENTIAL INFORMATION,
                        INVENTION ASSIGNMENT, AND ARBITRATION AGREEMENT




                                               4




Confidential                                                                        PwC_B00000753

                                            DX1139-6
                     Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 8 of 79




                                                             EXHIBIT A

                                              CALIFORNIA LABOR CODE SECTION
                                                           2870

               (a)      Any provision in an employment agreement which provides that an employee shall assign, or
                        offer to assign, any of his or her rights in an invention to his or her employer shall not apply to
                        an invention that the employee developed entirely on his or her own time without using the
                        employer's equipment, supplies, facilities, or trade secret information except for those
                        inventions that either:


                        (I)     Relate at the time of conception or reduction to practice of the invention to the
                                employer's business, or actual or demonstrably anticipated research or development of
                                the employer; or

                        (2)     Result from any work performed by the employee for the employer.

               (b)     To the extent a provision in an employment agreement purports to require an employee to
                       assign an invention otherwise excluded from being required to be assigned under subdivision
                       (a), the provision is against the public policy of this state and is unenforceable.




                                                                     5




Confidential                                                                                                              PwC_B00000754

                                                                DX1139-7
                Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 9 of 79




                                                                             lrriSmart

                                          Irrigation efficiency with smart techno!ogies


     Table of rnntent

     lrriSmart .......................................................................................................................................................... 1
                   1. Excellence .................................................................................................................................................. 2
                   2 lmpact .........................................................................................................................................................4




                                                                                                                                                                                    1




Confidential                                                                                                                                                       PwC_B00000755

                                                                                   DX1139-8
               Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 10 of 79

     L Em:::e!!ence
     1.1 Objet:tiwe.'f
     In many locations of the world, overexploitation by a range of economic sectors poses a threat to water resources
     and demand often exceeds availability. Consequently, problems of water scarcity are widely reported, with
     reduced river flows, lowered lake and groundwater levels and the drying up of wetlands becoming increasingly
     commonplace.
     Agriculture is a significant user of water in Europe, accounting for around 24% of total water use. However, this
     share varies markedly, and can reach up to 80% in parts of southern Europe, where irrigation of crops accounts
     for virtually all the agricultural water use. Italy, Spain, France, Greece, Romania and Portugal contribute almost
     84% of the total irrigated area across EU-27 {Siebert et al., 2013 ). Other part of the first world, such as California
     in the United States of America, are experiencing abnormally drought conditions especially in the last decade.
     California has experienced one of the driest four-consecutive years (2012-2015) in the past century. While the
     current water year (2016) is considered to be dry to normal, depending on location, prolonged drought conditions
     and legacy problems have resulted in continued reduction in groundwater supplies, and in some cases,
     permanent impacts on aquifers due to land subsidence.
     The European Environmental Agency (EEA, 2012) identified several topics to address the water use efficiency in
     agriculture: improving irrigation efficiency, modification of agricultural practices, reusing wastewater, tackling
     illegal water use. Improving water efficiency is the uppermost topic: it can be accounted either with technological
     measures (i.e. the conversion from open channels to pressurised pipe network) or with the calculation of the
     correct amount of irrigation water for each crop (i.e. using software and environmental data to run irrigation
     management models). This is the main challenge for saving water in agriculture. Closely related to this aspect, is
     the deficit irrigation (DI) strategy for dry regions, where water is often the limiting factor for crop cultivations.
     Deficit irrigation is an optimization strategy in which irrigation is applied during drought-sensitive growth stages
     of a crop, while outside these periods, irrigation is limited or even unnecessary if rainfall provides a minimum
     supply of water (Geerts and Raes, 2009). This technique could lead to a variable amount of yield loss compared to
     the use of optimal irrigation amounts, but it can be the only way to manage crops in arid or semi-arid regions.
     Water scarcity, increase of water use costs and environmental sustainability concerns helped us to focus the
     attention mainly on water saving techniques, either improving the distribution network or realising sophisticated
     monitoring stations in field. Nevertheless, most farmers actually do not take into account real crop needs in term
     of irrigation.
     The main objective of this proposal is to realise a web-GIS based Decision Support System (DSS) that will help to
     optimize the water consumption required for crops irrigation at farm level. Besides the advantages for the
     environment, the decrease of water consumption will lead to a significant reduction of costs for the farmers. The
     DSS will couple a modelling core to sensor instrumentations collecting environmental data and farm technicians
     will use it directly by the means of a web site.
     This goal will be achieved in particular in arid or semi-arid lands evaluating:
         •   irrigation requirements, calculating the amount of water strictly needed for an optimal yield, avoiding
             losses and preserving water for the future and
         • water stress degree tolerable by high-value crops, where water stress can be very useful to improve the
             quality of the resulting product or to save a greater amount of water.
     The project here described provides a further step beyond because it couples advanced crop-soil modelling
     systems to real-time environmental and crop data acquired directly on field through in-situ observations. The
     proposed solution will be available as a service; each user will be able to manage all the farm fields and will
     receive advices on the calculated amount of irrigation water to use in each field (also called plot) on a day-by-day
     basis, having the ability to manage all fields from a single web site.
     13 Concept am:i appmach
     Amigues et al. (2006) affirm, "because of contrasting effects and the rainfall variability, only a crop-soil-weather
     management simulation model can take into account this climatic variability and all the contradictions of the crop
     growing context, allowing evaluating what saving strategies can be used". We propose a new decision support
     system (DSS) to evaluate strategies of irrigation water saving and efficiency improvement at farm level. The DSS
     will be realised by a water balance modelling system coupled with sensors that will acquire real-time data of the
     most sensitive variables on the field. The user will use the web application to set the farm fields data, keep under
     control the crops status and receive the estimated irrigation advice on a daily basis for each field under control.
     All data will be manageable using GIS technology through the web site (WebGIS).


                                                                                                                          2




Confidential                                                                                                   PwC_B00000756

                                                         DX1139-9
               Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 11 of 79

     The cornerstone of the proposed system is the model-sensors integration, which allows feeding the system with
     real-time calculation of key variables of the model and very accurate measures from different kind of sensors: soil
     moisture and meteorological sensors.
     Water balance evaluations can be improved by integrating data from sensors in different media. The first step
     acquires data from meteorological sensors directly installed in the farm, while the second step acquires the soil
     moisture data observed by sensors with those simulated by the model and fitting a data assimilation algorithm on
     the input parameters of the model within a given range. The trend of soil moisture over a predefined period will
     give important information on the behaviour of the plant until the start of the water stress period. The
     comparison between model forecasts and sensors data is important to have a more precise view of the water
     status of soil-plant system and then to be able to apply desired water stress strategies that allow water saving at
     the same level of production or quality.
     The proposed solution will be available to customers through the subscription to an annual service, which will be
     deployed providing an account to the web portal of the DSS and a series of professional advices for the
     installation and use of sensors. Through the web portal, farmers will manage input data for all the farm fields and
     will receive advices on the calculated amount of irrigation water to be used in each field on a day-by-day basis.
     The key points of the proposed system are:
          •   a water balance model core which forecasts the irrigation amount in each field by the means of several
              sub-models for each environmental compartment; it will take into account pedology, weather, crop
              phenological stages and irrigation methods applied;
          •   an online adaptation of the soil moisture model making use of real-time data from soil moisture sensors;
         •     a complete and user-friendly graphical user interface (GUI) which will help the farm fields management.
     Current stage of development of innovation. As mentioned above, the DSS will be a web GIS application based
     on two main objects: a modelling core and a set of sensors and instruments. During the past three years, we
     implemented, in collaboration with the Department of Agronomy and Environmental Sciences (DISAA) of the
     University of Milan (Italy), a prototype of a water balance model for irrigation, which take into account all the
     aspects of the crop-soil-weather system. In particular, it implements the calculation of the potential
     evapotranspiration parameter (using three different methods of increasing complexity and data requirement),
     the crop transpiration, the evaporation from soil, the impact of the canopy, the root uptake from crops,
     contributions from groundwater. It has been tested in two regions of Central Italy and validated by two scientific
     papers. We will couple the modelling system with soil moisture sensors. The accuracy level of sensors for the
     measurement of soil moisture is very high, and at the same time, their cost is very low. Another advantage
     associated with the use of soil moisture sensors is that since installed underground, they will not interfere the
     periodic soil operations in the farm. Whereas soil is a heterogeneous matrix, in every point of evaluation, at least
     3 sensors will be installed in order to calculate an average and apply a statistical control of the data. During the
     calibration phase of the software, a Scholander chamber (Fereres and Goldhamer, 2003; Moriana et al, 2012) will
     be also used: this instrument allows to directly assess the plant water status, and will be used to calibrate the
     moisture sensors.
     The web based interface coupled with GIS will be a new development expressly implemented for the DSS, but it
     can count on nearly a decade of experience of Informatica ambientale in the design and implementation of
     environmental and territorial software. Some of our realisations are listed in the "Member of the consortium
     section".
     1.4Amhiticm
     Novelty of the business innovation project. The real novelty of the innovation project is the tight coupling of
     models and instrumental data to determine the correct irrigation water requirements for all the plots of a crop-
     growing farm. Interactions by the two systems, after a calibration period, will be completely automated for most
     of the time. Furthermore, the DSS will be able to estimate the intentional water stress (and subsequently the
     irrigation deficit to achieve) in order to improve the quality of the yield for selected crops such as vineyard. As
     indicated in the paragraph "Current stage of development of innovation", in this project we intend to use two
     different sensors that are currently used to manage irrigation following two different procedures. As specified
     before, both have technical and logistic limitations that sometime can negatively affect the reaching of the result.
     In this sense, the coupling of the two technologies will allow us to overcome the limitations of each of them.
     A successful market introduction of the novel system could bring high opportunities to us and to the customer's
     farms; no other coupled model-sensors systems are market available and the first experimentations in the field
     are demonstrating a very good response of the system in terms both of water saving and control of plant water
     stress. Its application in real farms will lead to significant cost savings and environmental benefits (counted as
                                                                                                                         3




Confidential                                                                                                PwC_B00000757

                                                        DX1139-10
               Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 12 of 79

     externalities). On the other side, a not well planned market introduction could bring technological and
     commercial risks. Increase of sensors costs in the future, problem arisen by the user approach to the graphical
     user interface (GUI) of the system, difficulties on reaching customers due to a wrong marketing plan, the
     emergence of new competitors (probably due to our lack of innovation) are the main risks we should face in the
     feasibility study.
     Project comparison with competitors: advantages, state of the art, and market available feature.
     The scientific community developed models of irrigation requirement since the 1940s. These models have been
     adopted, developed and applied to several hydrological problems, not least the irrigation sector. The current
     developments refer to the implementation of the Penman-Monteith equation of potential evapotranspiration,
     the interaction of water with the crop and the movement (percolation, erosion, drainage) of water in soil. All of
     these sub-models can be found in the proposed system. Several irrigation requirement software has been
     developed and are commercially or freely available such as CropWat from FAO (a list of available software is on
     the IRRISOFT web site, 2014), but no one can count on the interaction of the instrumentation (soil humidity
     sensor and pressure chamber) as we propose.
     Remote sensing is another way to determine the water stress used by several competitors, but at the current
     stage of development, it works at basin level and cannot provide detailed information at farm level.
     On the instrumentation side, sensors for the measure of plant water status (such as the Zim-Probe of the Yara Zim
     Plant technologies) are at the moment the most accurate available: they are used only for research purposes and
     due to the excessive cost and difficulty of management cannot be (at the moment) widely used by all kinds of
     farms. For this reasons, our proposed solution takes into account a well-established instrumentation such as the
     soil moisture sensors (together with Scholander chamber only during the calibration sessions of the software).
     All the technologies from competitors here presented are expensive and cannot be used by small and medium
     size farms. Our proposal is specifically developed to reduce customer costs as much as possible in order to be
     affordable for farms of every size.
     Improvement potential over time. The modularity of the proposed solution is an important peculiarity, because it
     can be updated to new scientific and technological discoveries without upset all the system. The near future will
     consolidate some new ways to determine the crop water content, such as the use of photogrammetry (i.e. with
     infrared camera mounted on a drone) or new kind of instrumentation to define the water potential of leaves. This
     new knowledge could be easily incorporated into the system and could become part of it in a relative easy way.
     On the software side, an idea for the future is a tablet edition of the Graphical User Interface, which could
     interact with the server side even in mobility. From the modelling point of view, Informatica ambientale
     constantly collaborates with the main Italian Universities in the field of Agronomy and Environmental Sciences,
     and this give us access to the state-of-the art about models of the crop-soil-weather systems.
     2 Impact
     2.1 fa,per:ted impact
     a) Users/Market
     User needs to be targeted. In the second half of 2015 and at the beginning of 2016, we conducted several surveys
     to farmers of different locations in Italy. The main scope of the survey was to identify the real benefits of the
     system for the final users and surprisingly we had to add several benefits to the two initially foreseen. We thought
     to:
          •   save irrigation water both for saving the resource for future needs and for economic purposes, and
          •   calculate and apply Deficit Irrigation (DI) technique, useful in very critical situations such as in arid or
              semi-arid territories; as for economic purposes, DI allows to improve the quality of the final yield in some
              quality crops; for example, in wine growing farms achieving a controlled water stress in certain
              phenological stages leads to a lower yield but a higher level of sugar in berries, and thus a better quality
              of them for wine production.
     But targeted users tell us of other possible benefits, such as:
          •   the indirect economic savings on electric costs, due to the less amount of water to be extracted and
              distributed from owned water wells: in some cases, these costs are well over the hypothetical usage fee
              of the proposed system;
          •   a well organised management of the farm fields on the irrigation point of view, with the possibility to
              have an eye on all the plots and judge when and where intervene; this aspect is enormously facilitated by
              the use of web-GIS and responsive user interfaces, with alarms sent via SMS or email.
     Economic benefit for users and their possible investment into the service. Three types of economic benefits may
     arise from the use of the system for irrigation efficiency improvement we propose, according to the type of users

                                                                                                                        4




Confidential                                                                                                 PwC_B00000758

                                                        DX1139-11
               Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 13 of 79

     who purchase it and in particular by their geographical position. Farms located in areas served by good irrigation
     intakes may benefit from the irrigation water or electric savings by not paying the water that would be
     unnecessarily wasted because in excess. Farms whose land falls in arid or semi-arid climates, may also preserve
     water for future droughts, being also able to choose whether to maintain the yield or use a Deficit Irrigation in
     case of particularly dry periods. In this case, there is not only an economic saving on the amount of water used,
     but they can be confident to reach the desired level of yield in areas subject to environmental strict constraints.
     Finally, farms in which valuable crops are cultivated need constant supervision on water status of the plant; they
     can count on accurate measurements in real time in order to intervene on irrigation amounts to reach the needed
     water stress. Such a control can be really useful to maintain the quality of the final yield to the desired level. We
     already implemented an early survey for involved stakeholders in Italy such as sensor manufacturers, irrigation
     plant manufacturers and agronomists. We asked if they would be interested in the new system we are going to
     develop and we received enthusiastic answers in particular from the technicians of the Central and Southern part
     of Italy, where drought problems and water scarcity is more relevant. Moreover, we analysed the annual
     consumption of irrigation water and the relative costs for several typical farms in three countries (see following
     table). We selected them because water scarcity is relevant, but at the same time, local soil and climatic
     conditions are favourable for the production of very high quality of agricultural products such as production of
     wine in the Napa Valley and in south Italy (Sicily). We compared the proposed service cost of our system with the
     irrigation water costs saved by each farm on a ten years' basis. As can be seen the turnover is always extremely
     positive for the farm yet now, and more and more in the future when irrigation water costs will increase sensibly
     due to the climate change influence. We have carried out this assessment considering as highly likely a savings of
     irrigation water due to the use of our system never less than 25%. The following table illustrates some of cases we
     analyzed. We will develop further the analysis in the feasibility study. Figures are approximated values: they
     should be specified during the feasibility study assessment.

                                                 Water        Water
                                     Mean                               Total water   Water
                                               volume per   cost per                            A: 10years   B: Total Service     Farm
                                     farm                               annual cost   savings
                                                 Hectare       M3                                  water       costs for 10     savings in   B/A
                                   area (Ha)                                (€)         (%)
               SPECIES                         (me/Ha* y)    (€/me)                              saving(€)        years          10 years    ratio
      1- Sicily (Italy) - Citrus      20         5000       €0.18        € 18,000      25%      4S.000,00       18,100.00       26,900.00    40%
      2 - Sicily- Vineyard            60         2000       €0.18        € 21,600      25%      54.000,00       21,650.00       32,350.00    40%
      3 - Napa Valley
      (California)- Vineyard         100         2000       €0.07        € 14,000      25%      35.000,00       21,650.00       13,350.00    62%
      4- Tunisia - Tomato             30         4000       €0.20        € 24,000      25%      60.000,00       18,100.00       41,900.00    30%


     As clearly indicated in the table, the B/ A ratio shows the ratio between the 10 years cost of our service and the
     savings from the water not consumed by the farmer in 10 years due to the use of our system. It is possible to
     observe that for example for the production of tomato in 30 Ha farms in Tunisia (row 4) the cost of our service is
     just 30% of the money saved by the farmer, with a consistent part of the savings in favour of the farm. As further
     analysis, it is important to highlight 2 points:
     - in our assessment, we have not yet considered the energy costs needed for pumping and distribute the
     irrigation water in different plots. This cost will be assessed case by case because it is extremely dependent on the
     spatial disposition of the different plots and location of the water sources. This cost will be added to the cost of
     water and then will increase the values in column A, making the use of our system even more economically
     convenient; the methodology to calculate the energy costs will be developed during the feasibility study;
     - the feasibility study will introduce a special index that will also take into account the increase in value of the final
     agricultural product obtainable by the application of a DI (deficit irrigation) (condition of plant growth easily
     achievable through the use of our software and sensors). Example: increase in content of polyphenols in extra
     virgin olive oil through controlled application of water stress.
     Type of market. The target farm is a medium to big farm with several plots in different environmental conditions,
     where the control of irrigation is somewhat difficult if carried out only by the farmer experience (and this is the
     usual condition). In this case, entrepreneurs could afford the annual fee knowing that returns in term of water
     and energy savings are well beyond the amount paid for the system. The sustainability of the annual fee will be
     well described to the end user because it is the value-added item that can turn the attention of the general
     business owner, beyond the environmental benefit that serves the community.
     After an initial testing period we will propose a customised version of the DSS for small size farms, which could be
     scaled down to manage information from one sensor.
                                                                                                                                                 5




Confidential                                                                                                                        PwC_B00000759

                                                                       DX1139-12
               Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 14 of 79

     The size of the potential market is virtually related to crop farms in areas with water scarcity during one or more
     periods of the crop season: every farm of the Southern Europe belt will be a potential customer of our system.
     Main competitors and solutions.
     Manufacturer of they have software solutions realised ad-hoc for their products (for example software for the
     irrigation s~stems dimensioning and verification of irrigation systems), simpler than the proposed solution and
                          targeted to just one irrigation method or product (Netafim Ltd, Ewing Irrigation Products
                          Inc., Orbit Irrigation Products Inc.);
     Sensors              (such as Spectrum technologies, Vegetronix, lrrometer, Skye Instruments, Pessl Instruments,
     manufacturer         Campbell Scientific etc.) They have developed technologies to measure the water status of
                          soil and plant. The approaches are valid but they manifest some limits, in particular, they are
                          not coupled with water balance models and therefore they cannot be as accurate as should
                          be. Models here proposed are dynamically calibrated with sensors for the measure of water
                          status of soil and plant: this in order to overcome the typical limitations of the two
                          approaches.
     Software houses provide software tools calculating the irrigation requirements using simple modelling
     or        research systems; we have no knowledge of tools that couple water balance models at farm level and
     teams
     --                   sensors data from the field. The feasibility study will be useful to deepen these aspects.

     Most relevant market segments for the first introduction. Since our company is established in Italy, we envisage
     proposing our solution to Italian customers, in particular in the Central and South part of Italy, where we have
     direct contacts with important winegrowers' farms such as Planeta and Tasca d' Almerita in Sicily and Sella &
     Mosca in Sardinia.
     Initial introduction of our service will be intended to relevant agricultural farm which have both the need to save
     irrigation water and to assure a constant control over crop stress for quality yields. This is due to the fact that
     important national farms are very often the flagship for the introduction of new technologies and are sufficiently
     proactive to understand in advance the benefits that will arise. An initial survey has been realised in 10 big
     winegrower farms and all their agronomists expressed very positive interest in such a tool. Once introduced on
     the market with relevant use cases we will be able to parameterise and adapt the cost of our service to different
     farm dimensions and it will be proposed to small and middle-sized farms, which will benefit from the value for
     money we will be able to offer.
     Market barriers. Several barriers could be foreseen, in particular due to the target users. The final system will be
     simplified at the best, but it will maintain a certain level of complexity, having to represent a complex argument.
     The website interface will be user-friendly designed but users probably will experience an initially high learning
     curve that in some cases could be an obstacle. We will face a moderately high initial cost for sensor equipment,
     and therefore we should be able to settle these expenses in the medium term. At last, since the system will be
     initially available to farmers over Italy, we should be able to put in place rapidly a sales network with at least an
     agent in each relevant region; this could delay the deployment of the system due to the recruitment phase of
     trained people.
     Targeted users. We intend to reach two segments of customers: on one hand those which need to assure crop
     yield, saving as much as irrigation water is possible, on the other hand those who need to control the crop quality
     acting on the water stress (i.e. fine-tuning the irrigation water amounts). The former represents potentially every
     kind of farm, especially in the areas of Southern Europe and California; the latter are relevant farms with
     specialised crop (such as grapevine). It is worth to note, for example, that European programs for rural
     development 2014-2020 guarantees economical support (Reg. UE n. 1305/2013, art. 46) only if the investment
     can produce water savings varying from 5% to 25% of initial consumption. Thus, farmers could invest in our
     service with the real possibility that the CAP (Common Agricultural Policy) of the European Union could refund
     part of the cost of our service. This testify the absolute importance of the water saving argument in EU, which
     almost every year adopts new rules and regulations to achieve a sustainable water use in agriculture.
     Key stakeholders for commercial exploitation. We have collaborations with several associations and institutions:
          •    the Association of Agronomists of Milan Province and the Federation of Agronomists of Sicily Region: they
               are absolutely interested in our solution and are available as intermediaries for the dissemination and
               experimental phases;
          •    Association and unions of farmers expressed keen interest and are awaiting to see the potentialities of
               the final solution;


                                                                                                                        6




Confidential                                                                                                 PwC _800000760

                                                        DX1139-13
               Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 15 of 79

         •     the experimental phase will be completed in collaboration with four Italian universities, located at
               different latitudes: two in the temperate climate (University of Milan, Department of Agricultural and
               Environmental Science and University of Milano-Bicocca, Department of Environment and Earth Science),
               one in Central Italy (University of Sassari, Department of Agriculture) and the latter in the South Italy
               (University of Palermo, Department of Agricultural Science and Forestry);
          •    main fairs of the agronomy sector are one of the best showcases for industries; we intend to participate
               to at least the three major fairs per year in Italy during the implementation phase (phase 2) of our
               solution.
     b) Company
     The project take part to the two pillars of Informatica ambientale: Agronomy and Environmental Science. We
     developed several software tools and web portal in the fields of irrigation, pesticide fate, fertiliser use and crop
     grow modelling. The proposed project continues on the line of our mission and will be a spearhead in the field of
     irrigation water saving. In order to face the challenges of this project, our SME had to change some strategies,
     starting from our vision of the innovation in agriculture and the need to acquire competences from external
     sources, such as Academia and professional services. We will focus our attention on this tool and the enormous
     possibilities it could offer, in terms of expandability and scalability to the user. For example, the software could
     incorporate, in a second time, a fertigation tool useful aimed at rationalizing the use of chemical inputs
     (fertilization) and reduce the environmental impact of the crops in open fields and in greenhouse environment, or
     it could use infrared satellite maps to identify water stress areas.
     Expected growth potential of the solution. We would like to obtain a good visibility of our service within the first
     two years from the start of commercialisation. We expect to be one of the main actors in the field of irrigation
     efficiency in the next future, especially if we could be very reactive to acquire the new scientific and technological
     improvement. A well-done business plan will help us to structure the human and material resources to address
     the market demand over time.
     Informatica ambientale strongly believes to the solution here presented. We estimate that (after the transitional
     period) an average number of 500 farms, each using an annual contract, will use the DSS. This will result in an
     annual turnover of about 1.5 million Euros per year. New employees will be hired, both to manage the software
     part of the DSS and to assist the farm with the field measurements. A rough estimate referred to the annual
     turnover is of about three technicians (computer scientists and agronomists) within Informatica ambientale
     premises and five agronomists for the fieldwork distributed in the Italian territory. The Return on investment is
     expected within three years from the start of the commercialisation, when we figure out to reach a half of the
     annual turnover at steady state. Profits will stand at a figure of around SOD.ODO Euros per year. All the above
     figures refer to the commercialisation of the DSS in Italy. As stated in other part of this document, we plan to
     expand the market to other countries sensitive to water saving such as, in Europe, in France, Spain, Greece as well
     as other countries of the Mediterranean basin and United States.
     2.2 Measures to maximized impact
     a) Dissemination and exploitation of results
     We plan to make commercialisation of the solution by our own. At the beginning of the commercialisation, we
     estimate that two technicians at full time will be dedicated to dissemination and stewardship to farms. At
     standard time, all the technicians in the field will have commercialisation and marketing responsibilities for their
     own area.
     First dissemination activities will be done during the experimental phase in collaboration with the Italian
     Universities cited in the key stakeholder section. In this case, scientific papers will be prepared to describe the
     system and the experimental results. Moreover, we are planning to present our solution in technical events, such
     as agronomic fairs (at least the three major in Italy at the beginning), or contacting the agronomists associations
     for face-to-face meetings and presentations. The latter would be one of the greatest opportunity to bring to
     direct users the functionalities of the system, collecting requirements and desiderata from the main stakeholders.
     Another option is the use of advertisement spaces in specialised magazines or web sites, but the economic
     feasibility will be discussed on the business plan.
     b) Intellectual property
     Informatica ambientale has already begun the initial steps for the implementation of an international trademark.
     The realisation of a proprietary logo has been already committed to a professional designer and the process of
     protect it with an European level trademark will be soon initiated.
     The further step to protect the solution will be acquired in the feasibility study: we will negotiate a professional in
     order to identify the best solution of our needs taking into account the international scope of the project.

                                                                                                                          7




Confidential                                                                                                   PwC_B00000761

                                                         DX1139-14
               Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 16 of 79


     References
     Amigues, J. P., Debaeke, P., ltier, B., Lemaire, G., Seguin, B., Tardieu, F., Thomas, A. (eds), 2006. Secheresse et agriculture. Reduire la
                                  a
     vulnerabilite de !'agriculture un risque accru de manque d'eau. Expertise scientifique collective, Rapport, lnstitut national de la recherche
     agronomique (INRA), France.
     EEA, 2012. Towards efficient use of water resources in Europe. Report 1/2012. European Environmental Agency, Copenhagen K, Denmark.
     ISSN 1725-9177
     Fereres, E., Gold ha mer, D., 2003. Suitability of stem diameter variation and water potential as indicator for irrigation scheduling of almond
     trees. Journal of Horticultural Science and Biotechnology 78, 139-144.
     IRRISOFT web site, 2014, http://www.vl-irrigation.org/cms/index.php?id=417&type=7, last visited 09 December 2014
     Mariana, A., Perez-Lopez, D., Prieto, MH, Ramirez-Santa-Pau, M., Perez-Rodriguez, J.M. 2012. Midday stem water potential as a useful
     tool for estimating irrigation requirements in olive trees. Agric. Water Manage. 112:43-54.
     Siebert, S., Henrich, V., Frenken, K., Burke, J., 2007. Update of the Digital Global Map of Irrigation Areas to Version 5. Universitat Bonn,
     Bonn, Germany and the Food and Agriculture Organization of the United Nations, Rome, Italy.




                                                                                                                                                  8




Confidential                                                                                                                         PwC _800000762

                                                                   DX1139-15
                     Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 17 of 79



               Whole leadership - Partial at Level

               Written Comments:

               "Mauro has numerous strengths in areas such as the understanding of audit methodology, commitment to quality,
               strong work ethic supporting his teams and engagement While these strengths were observed on Harmonic, there
               were also performance gaps related to building strong relationsh;ps, creating the PwC experience tor both the client
               and team. implementing EPQ methodology and basic project management of the audit. Mauro's weaknesses in these
               areas had a significant impact on this engagement"

               Verbal Comments

               Positive: Mauro was focused on audit quality, asked a lot of good questions

               Development: Mauro needs to achieve a more balanced approach not focused only on the dimension of quality, did not provide
               client and team a PwC experience, did not implement EPQ principles with asking WT type questions in January and raised
               issued like cap. Threshold, inventory reserves, while revenue testing sample had issues for a Ql sample.




               Business Acumen - At level

               Technical Capabilities -At level (except issues management partial at level)

               Written Comments:

               Mauro had significant challenges closing out issues. He raised several good questions during the audit, but in almost
               every case he was not able to bring the matter to closure.
               Mauro did not effectively anticipate staffing needs, which hindered the timely completion of the audit He initially
               opposed bringing on additional staff and managers, but in the end three additional senior managers \Nere needed to
               get the work done."

               Verbal Comments

               Mauro raised very good questions but could not close them, should have prioritized them, for instance revenue and
               consultation memo. Although EL assigned areas such as SAD to another SM, Mauro should have prioritized to focus on these
               documents. He should also challenge himself for his conclusions.




               Global Acumen - Partial at Next Level

               Verbal Comments

               Positive: Mauro possesses world global knowledge more than most, I'd encourage to focus on the business side of such world
               knowledge.




Confidential                                                                                                                            PwC _B00000763

                                                                       DX1139-16
                     Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 18 of 79



               Relationship - Not at Level

               Written Comments:

               "Mauro did not invest sufficient time in building relationships. Instead of working directly with client, he communicated
               through more junior staff. This led to inefficient and poor communication that caused significant client frustration. One
               example of the reaction to Mauro involved the head of manufacturing accounting. Her frustration with the audit
               ultimately led her to walk out of a meeting and resign. Her complaints was that PwC lacked sensitivity and
               reasonableness. "

               Verbal Comments

               Mauro did not invest sufficient time with the client, there was already significant noise in Q3, audit procedures
               recomputed for the entire year on allocation, time spent on fully amortized assets that was not understood by the
               company, the director of cost ace and ops felt treated like a criminal and I was unreasonable. CAO and Dir. Rev. said
               I hardly spoke and was confrontational.




Confidential                                                                                                                      PwC _B00000764

                                                                    DX1139-17
                    Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 19 of 79




               Context

               I started the Harmonic engagement with the Q3 review in the second half of October, while doing
               another 12.31 year-end in SOX implementation with 2 MW to remediate. Right after the Q3 review no
               managers were assigned to either engagements until December when I was given an exp. Hire manager
               in Gigamon without Sox or US audit experience. When I stated to the C&N team leader my concern on
               ability to perform effectively on both jobs I was told I'd have led by example and that other jobs too
               were sharing the load. When Avago was provided as example, being also the job who relocated my
               recurring manager and the first exp. Hire I asked to the C&N leader how an exp. Hire in a 5 manager job
               is the same as the only leading manager in a public, to which the previous concept I was to lead by
               example was reiterated.

               Right after I rolled on Harmonic, I noticed that despite be Mid October, areas normally completed by
               that time, such as planning, Ql and Q2 revenue testing (non-stat) was not done and upon planning sign
               off I notified the EL that rework will have needed to be done on the walkthroughs because there were
               significant pieces missing (i.e. level of precision of controls).

               During Q3 review I demonstrated my whole leadership skills by working with the company and assisting
               them effectively throughout the issuance of convertible debt and comfort letter while liaising with
               specialists to ensure timely completion and doing consultation with national and risk management for
               one of the adjustments I noted during the review. During the performance discussion, the EL mentioned
               he was fully satisfied with my performance and I'd continue to "keep him honest". No reference to
               company's management complaints or noise was brought to my attention. What instead I witnessed
               was 5 adjustments related to prior Q, one of which referred to prior year related to restricted cash, to
               which the CAO reaction was to state in a meeting with me and the EL that "You were ok with this last
               year, now u say you're not, I don't feel I can trust you anymore".

               In January the manager at harmonic who assisted me during the Q3 review quit and the Op Leader,
               Robert Heatley, called me to inform me I was being assigned another exp. Hire with no US audit
               experience on Harmonic as well. In the call he notified me that additional resources would have been
               made available to me in mid-february (he referred to 2/3 managers) right after most public would have
               filed. I accepted the conditions proposed to me by the Op Leader. During January before fieldwork start I
               met with the team and realized that 2014 Db had significant issues in terms of both coaching, audit
               documentation and procedures and documentation. The team was unable to respond to the findings
               that emerged during the review of the workpapers, so as a result we drafted very detailed work plan
               and questions to ask to try to remediate the gaps existing.

               Upon the beginning of the fieldwork I had to split time with Gigamon (who was filing 20 days earlier
               than Harmonic) and Harmonic and I also had to spend 2 morning a week at the hospital for spinal
               related issues of which the EL was aware. Having finalized in detail the questions we had to ask on each
               area, I prioritized Gigamon, keeping track of status with my Harmonic team spending at least one day a
               week there up to the ER of Gigamon and discussing with my manager and lead senior the status.

               My Harmonic team started quickly to notify me that the company was not delivering items and was
               doing significant push back, of which I notified the EL. Furthermore there were personal references to




Confidential                                                                                                         PwC _B00000765

                                                             DX1139-18
                     Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 20 of 79



               me in emails from the company and in meeting as "new player" by the company and that I was not
               knowing their processes and controls. Also the team notified me that the company was having key
               contacts going on PTO on a weekly basis. When I notified the EL of the fact we were not receiving items
               or responses (as demonstrated by the open item lists that was circulated daily), the EL responded that
               was instead a blessing that we did not have contacts on site that we needed, because they were tired
               and once back we'd have benefited from it. Furthermore the EL kept referring to the company and to
               my team that this was a tough audit, creating the impression that we were performing more than what
               we should have, while instead we were simply doing an audit. I made very clear to the EL that these
               comments were undermining our efforts and creating frictions and I made such comment in presence of
               the QRP who concurred in the meeting that this was not a tough audit, but just an audit.

               My repeated requests to the EL to talk to the CFO to notify that the company and the CAO were not
               assisting and cooperating were not followed timely and when finally the 12b-25 occurred not only the
               CFO stepped in and each item was delivered in days and the company asked us questions to clarify on
               items, but he also asked back the company's CAO as to how could they not know items we were asking
               and our questions were fair during an AC.

               Had the EL escalated much more promptly the issue and the gravity of risking the deadline as I asked,
               the delays could have been avoided because we would have received answers and documentation on
               time as proven by the delivery time once the CFO got involved with the urgency I requested much
               earlier.

               Given the time available and as the EL stated in his feedback, for asking the questions we drafted in the
                                                                                                             nd           rd
               work plan, which included WT type question of understanding, I did rely on the 2 seniors (2        and 3
               year) who worked with the company before, and as the EL said had no issues working with
               management, and also told them that if there were issues in understanding to let me know and I'd have
               gotten involved. The Company approach was not to respond to questions and at first attempt to push
               back stating we never asked such questions since we audited them, then to state we were being
               unreasonable because now was January and kept asking to speak to the EL. As further example of the EL
               inability to understand the severity of the status and the need to escalate above the CAO, after a
               meeting where I explained to him the issues and status, as a reply he sent email to the team saying
               we're trailing in EGA prepared since last year rather than being responsive of the delays and issues I was
               stating.

               Furthermore in status meetings with the company the EL apologized to the Company for what was
               happening rather than supporting the effort of the audit and that these questions needed to be
               answered more timely. At that moment I notified the QRP that the EL not only was not supporting the
               audit, was resisting in us asking questions and we were at risk of missing the deadline.

               The situation that presented given this context was that I had 8 weeks to perform a job on a company
               that was given a pwc experience that consisted of lack of basic questions and training on both sides of
               what an audit really entailed, including the EL, so I exercised my leadership and I tried to help my team
               by also etting them use my name as requestor to add more support from the top, because I foresaw that
               the relationship for the reasons noted above was having frictions that the EL was not helping to resolve
               and I deemed my job was to shield my team from any possible personal frustration from the company,
               approach that proved to work. This course was chosen given I could not always be there, managers were




Confidential                                                                                                              PwC _B00000766

                                                             DX1139-19
                    Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 21 of 79



               promised to me in mid Feb only by Heatley and I considered the existing team be ideally placed to
               bridge the questions we were asking now with what we never asked before.

               EPQ methodology was not possible to apply given when I rolled on to the engagement and the fact we
               had to do the entire audit including understanding of processes in 8 weeks which the EL failed to
               properly review and supervise up to the point I rolled on. As further evidence I noticed that the EL was
               not aware of the basic processes surrounding areas of estimates, including revenue aspects such as
               system limitation and use of conventions, for which I had to assume the leader role in teaching what an
               audit was, in teaching my team what taking responsibility and protect the team meant and assuming EL
               functions in making decisions on technical level highlighted below and training also the EL in basic
               concept such as when a fixed asset should start to be depreciated, of which I had to provide written
               evidence to convince him of this concept.

               During the entire audit I provided an EL example of leadership to my team and as example on top of
                                                                                   nd
               coaching on all areas (including revenue where for instance the 2        year senior was surprised I reviewed
               the folder with the contracts) I also demonstrated and reiterated to them that our job is to audit and we
               would be done when we are done. The EL when announced the 12b-25 to the team used the exact same
               words to the team. I also taught them that they should not be accepting no explanations from
               supervisor just because he says so and how to document and to audit.

               As noted above, when I noted lack of support from the EL for the company's delivery and issue
               resolution, I escalated promptly my concerns to the QRP and MAL. The QRP told me he would have
               spoken to the EL to make him understand that the deadline of end of Feb given the work that had to be
               done was not feasible.

               On the technical side I had to step in 3 times to stop the EL from making incorrect auditing calls:

                   1)   On the deferred revenue sampling issue the EL accepted the company approach of haphazard
                        60 samples, and after my push back that I could not find rationale on this approach he asked the
                        company to do few more, which resulted in 13 additional. Upon reiteration of my doubts I had
                        to advocate par. 2713 to the EL and QRP because I was not comfortable this approach was
                        adequate. The EL in the meeting warned me that we should be mindful that "important people
                        sit on the board of this company" and quoted Wells Fargo as one of the account. I reported this
                        comment to the QRP as highly inappropriate and putting pressure on us to close the audit
                        without asking all the questions we'd ask, to which the EL kept referring to "bigger fish to fry".
                        Upon conversation with national it was proven that the EL was not correct and a statistical
                        sample had to be told to the company. I was also often pushed back from asking question,
                        referring to non-existing guidance such as the one that the EL said that if I found an issue in one
                        sample didn't mean there could be a pervasive issue, referring to the inability of the company to
                        interpret a term in foreign language. To the timely review comment, I instead timely reviewed
                        revenue samples as the team completed them by also providing detailed notes, Ql was
                        reviewed in December by me and notes had to be addressed throughout March by the team.
                        The EL is incorrect in stating Ql sample caused the issue in our supplemental sample, q2 was the
                        sample which was prepared only end of January and reviewed by me right away in February.


                   2)   On the control assessment, EL, QRP and SM assigned spent days to work on the identification of
                        flux as compensating control, despite my opposition. For 2 times I provided comments to the




Confidential                                                                                                           PwC _B00000767

                                                               DX1139-20
                    Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 22 of 79



                        memo, yet the EL and SM worked on their own and for 2 times I was put in a call with national
                        where I had to say I could not agree with the conclusion because I was not given any document
                        to review. One objection related to the level of precision of the flux, to which the EL said that if
                        was too low for the error, we could just raise the threshold, adding also that if an error is noted
                        above the threshold does not mean the control has an issue. Such statement was made in
                        presence of me, QRP and SM. National struck down the flux as compensating control
                        corroborating my view. Aside from this I asked specifically to be present when the SM and
                        Partner were asking the company on the threshold because me and the Exp. Sr. already
                        witnessed a meeting where the EL fed the company which answer to give to our question on
                        fully depreciated assets, and I wanted to be sure that the questions were asked in an open form.
                        Without explanation I was not part of the meeting with the CAO.


                   3)   On the redaction of the SAD that was presented after EL, QRP, SM and Aux partner agreed, I had
                        to step in because the document missed basic auditing standard concepts, such as
                        documentation of root causes and definition of could factor. Such observation were agreed by
                        the auxiliary partner in a meeting with me on Monday before filing date.


               Auditing wise overall I noted dozens of issues resulting from the lack and/or incorrect understanding of
               the processes by the eng. Team and EL (i.e. revenue conventions, warranty which was solved in a call
               when the EL asked the CAO in my presence point blank how did the warranty accrual work at Harmonic)
               and as pointed out several times to El and QRP, almost all the issues noted were existing since prior
               year, and some in prior years.

               Issues management wise, I was able to close all the issues identified, which resulted in SUM entries
               written by me on the board of the audit room, and I also identified all Control issues and out of period. I
               escalated each issue immediately as noticed and due to the numerous issues of the audit, the mere
               documentation of them was transitioned to others but that does not mean closing an issue.

               I also prioritized the work because the documentation of the issues could be done by the relief team
               while the review of the procedures and test results on higher risk areas was not efficient if done by
               someone just coming in; furthermore given that the knowledge of processes and issues was not known
               by team, company and EL, my main priority was to keep reviewing to find out what else we did not
               know that could have resulted in more risk. The issue management was also made difficult by the
               attitude of the EL that was removing questions we needed to ask and forcing me to put them back on
               the list at night when I was arriving. An example was even involving an audit adjustment on royalty
               accrual that was initially removed by the El as issue and resulted in the staff to state with the whole
               team present that she agreed with me that this was an issue but she didn't care anymore. At the end I
               put back the accrual and ended up as SUM item.

               On the relationship front, the dir. Of cost accounting and the FP&A complimented me after the filing for
               providing them lot of good points and ideas and providing fresh perspective, and as example she asked
               for my help in assessing if I could recommend a resource to help her in cost accounting. In the meeting
               where she stood and left, the El made a statement "sorry in case you get offended but this is the
               sloppiest work I've seen" and once the company started to explain the process my only participation in
               the meeting was when I asked them to provide the support for the meeting invites, at which she stood




Confidential                                                                                                            PwC _B00000768

                                                               DX1139-21
                     Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 23 of 79



               by in tears and left. I believe there is no proof that my single question was what triggered the reaction vs
               the comment made by the EL. Also to note that the dir. was suffering from health issues, lost staff and
               was assigned acquisition work on top by the CAO, so the audit compressed timeline was another
               element that piled on top.

               The EL stated I didn't invest time in meeting them, however he also stated upon him suggesting me to
               chaperon more he did note the improvement, the sufficiency of it was due to the time I had available
               and he also stated that the previous team never had issues in dealing with the company's contacts. This
               statement is also contradictory because if the existing team per the EL never had issues and I had them
               be the main contacts, I could not then be responsible for the relationship being damaged, given that I
               had the 2 lead seniors asking the questions. Even when I went with them, I still let them lead the
               meeting to assess their performance and there were no instances where the question was not clear,
               while instead emerged that the Company lacked training in even producing basic schedules to support
               their balances (i.e. off-book liability).

               Further, no credit in the evaluation has been given for coaching, among which the exp. Senior that the
               EL credited me for creating opportunity sufficient enough to support him for promotion to manager,
               while the prior year he stated he didn't have much interaction with him. Also, as evidence of business
               acumen, thanks to my audit, the company's management was given additional 8 resources to hire, part
               also due to acquisition, but also due to the questions we asked which highlighted how the finance staff
               was cut too much by management. The very same dir. Of cost accounting told me she appreciated the
               help in providing her additional resources.

               In relation to Q3 feedback, no such noise was communicated to me, without which I could not take
               proper corrective actions and my ability to correct upon feedback was evidenced by the EL when he
               advised me to be more present in meetings, I did so with the time allowed.

               As far as reference to the time spent, the situation was also made more challenging by tasks provided to
               me by the EL which required significant effort which were then ignored without explanation. For
               instance the EL asked me to go back to each of the 300+ sample and compile a list of all order entry
               issues noted and then at the end he ignored my work and did not note such control in the Sad simply
               stating he did not believe was an issue.




Confidential                                                                                                         PwC _B00000769

                                                              DX1139-22
                     Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 24 of 79



               Whole leadership - Partial at Level

               Written Comments:

               "Mauro has numerous strengths in areas such as the understanding of audit methodology, commitment to quality,
               strong work ethic supporting his teams and engagement While these strengths were observed on Harmonic, there
               were also performance gaps related to building strong relationsh;ps, creating the PwC experience tor both the client
               and team. implementing EPQ methodology and basic project management of the audit. Mauro's weaknesses in these
               areas had a significant impact on this engagement"

               Verbal Comments

               Positive: Mauro was focused on audit quality, asked a lot of good questions

               Development: Mauro needs to achieve a more balanced approach not focused only on the dimension of quality, did not provide
               client and team a PwC experience, did not implement EPQ principles with asking WT type questions in January and raised
               issued like cap. Threshold, inventory reserves, while revenue testing sample had issues for a Ql sample.




               Business Acumen - At level

               Technical Capabilities -At level (except issues management partial at level)

               Written Comments:

               Mauro had significant challenges closing out issues. He raised several good questions during the audit, but in almost
               every case he was not able to bring the matter to closure.
               Mauro did not effectively anticipate staffing needs, which hindered the timely completion of the audit He initially
               opposed bringing on additional staff and managers, but in the end three additional senior managers \Nere needed to
               get the work done."

               Verbal Comments

               Mauro raised very good questions but could not close them, should have prioritized them, for instance revenue and
               consultation memo. Although EL assigned areas such as SAD to another SM, Mauro should have prioritized to focus on these
               documents. He should also challenge himself for his conclusions.




               Global Acumen - Partial at Next Level

               Verbal Comments

               Positive: Mauro possesses world global knowledge more than most, I'd encourage to focus on the business side of such world
               knowledge.




Confidential                                                                                                                            PwC _B00000770

                                                                       DX1139-23
                     Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 25 of 79



               Relationship - Not at Level

               Written Comments:

               "Mauro did not invest sufficient time in building relationships. Instead of working directly with client, he communicated
               through more junior staff. This led to inefficient and poor communication that caused significant client frustration. One
               example of the reaction to Mauro involved the head of manufacturing accounting. Her frustration with the audit
               ultimately led her to walk out of a meeting and resign. Her complaints was that PwC lacked sensitivity and
               reasonableness. "

               Verbal Comments

               Mauro did not invest sufficient time with the client, there was already significant noise in Q3, audit procedures
               recomputed for the entire year on allocation, time spent on fully amortized assets that was not understood by the
               company, the director of cost ace and ops felt treated like a criminal and I was unreasonable. CAO and Dir. Rev. said
               I hardly spoke and was confrontational.




Confidential                                                                                                                      PwC _B00000771

                                                                    DX1139-24
                    Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 26 of 79




               Context

               I started the Harmonic engagement with the Q3 review in the second half of October, while doing
               another 12.31 year-end in SOX implementation with 2 MW to remediate. Right after the Q3 review no
               managers were assigned to either engagements until December when I was given an exp. Hire manager
               in Gigamon without Sox or US audit experience. When I stated to the C&N team leader my concern on
               ability to perform effectively on both jobs I was told I'd have led by example and that other jobs too
               were sharing the load. When Avago was provided as example, being also the job who relocated my
               recurring manager and the first exp. Hire I asked to the C&N leader how an exp. Hire in a 5 manager job
               is the same as the only leading manager in a public, to which the previous concept I was to lead by
               example was reiterated.

               Right after I rolled on Harmonic, I noticed that despite be Mid October, areas normally completed by
               that time, such as planning, Ql and Q2 revenue testing (non-stat) was not done and upon planning sign
               off I notified the EL that rework will have needed to be done on the walkthroughs because there were
               significant pieces missing (i.e. level of precision of controls).

               During Q3 review I demonstrated my whole leadership skills by working with the company and assisting
               them effectively throughout the issuance of convertible debt and comfort letter while liaising with
               specialists to ensure timely completion and doing consultation with national and risk management for
               one of the adjustments I noted during the review. During the performance discussion, the EL mentioned
               he was fully satisfied with my performance and I'd continue to "keep him honest". No reference to
               company's management complaints or noise was brought to my attention. What instead I witnessed
               was 5 adjustments related to prior Q, one of which referred to prior year related to restricted cash, to
               which the CAO reaction was to state in a meeting with me and the EL that "You were ok with this last
               year, now u say you're not, I don't feel I can trust you anymore".

               In January the manager at harmonic who assisted me during the Q3 review quit and the Op Leader,
               Robert Heatley, called me to inform me I was being assigned another exp. Hire with no US audit
               experience on Harmonic as well. In the call he notified me that additional resources would have been
               made available to me in mid-february (he referred to 2/3 managers) right after most public would have
               filed. I accepted the conditions proposed to me by the Op Leader. During January before fieldwork start I
               met with the team and realized that 2014 Db had significant issues in terms of both coaching, audit
               documentation and procedures and documentation. The team was unable to respond to the findings
               that emerged during the review of the workpapers, so as a result we drafted very detailed work plan
               and questions to ask to try to remediate the gaps existing.

               Upon the beginning of the fieldwork I had to split time with Gigamon (who was filing 20 days earlier
               than Harmonic) and Harmonic and I also had to spend 2 morning a week at the hospital for spinal
               related issues of which the EL was aware. Having finalized in detail the questions we had to ask on each
               area, I prioritized Gigamon, keeping track of status with my Harmonic team spending at least one day a
               week there up to the ER of Gigamon and discussing with my manager and lead senior the status.

               My Harmonic team started quickly to notify me that the company was not delivering items and was
               doing significant push back, of which I notified the EL. Furthermore there were personal references to




Confidential                                                                                                         PwC _B00000772

                                                             DX1139-25
                     Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 27 of 79



               me in emails from the company and in meeting as "new player" by the company and that I was not
               knowing their processes and controls. Also the team notified me that the company was having key
               contacts going on PTO on a weekly basis. When I notified the EL of the fact we were not receiving items
               or responses (as demonstrated by the open item lists that was circulated daily), the EL responded that
               was instead a blessing that we did not have contacts on site that we needed, because they were tired
               and once back we'd have benefited from it. Furthermore the EL kept referring to the company and to
               my team that this was a tough audit, creating the impression that we were performing more than what
               we should have, while instead we were simply doing an audit. I made very clear to the EL that these
               comments were undermining our efforts and creating frictions and I made such comment in presence of
               the QRP who concurred in the meeting that this was not a tough audit, but just an audit.

               My repeated requests to the EL to talk to the CFO to notify that the company and the CAO were not
               assisting and cooperating were not followed timely and when finally the 12b-25 occurred not only the
               CFO stepped in and each item was delivered in days and the company asked us questions to clarify on
               items, but he also asked back the company's CAO as to how could they not know items we were asking
               and our questions were fair during an AC.

               Had the EL escalated much more promptly the issue and the gravity of risking the deadline as I asked,
               the delays could have been avoided because we would have received answers and documentation on
               time as proven by the delivery time once the CFO got involved with the urgency I requested much
               earlier.

               Given the time available and as the EL stated in his feedback, for asking the questions we drafted in the
                                                                                                             nd           rd
               work plan, which included WT type question of understanding, I did rely on the 2 seniors (2        and 3
               year) who worked with the company before, and as the EL said had no issues working with
               management, and also told them that if there were issues in understanding to let me know and I'd have
               gotten involved. The Company approach was not to respond to questions and at first attempt to push
               back stating we never asked such questions since we audited them, then to state we were being
               unreasonable because now was January and kept asking to speak to the EL. As further example of the EL
               inability to understand the severity of the status and the need to escalate above the CAO, after a
               meeting where I explained to him the issues and status, as a reply he sent email to the team saying
               we're trailing in EGA prepared since last year rather than being responsive of the delays and issues I was
               stating.

               Furthermore in status meetings with the company the EL apologized to the Company for what was
               happening rather than supporting the effort of the audit and that these questions needed to be
               answered more timely. At that moment I notified the QRP that the EL not only was not supporting the
               audit, was resisting in us asking questions and we were at risk of missing the deadline.

               The situation that presented given this context was that I had 8 weeks to perform a job on a company
               that was given a pwc experience that consisted of lack of basic questions and training on both sides of
               what an audit really entailed, including the EL, so I exercised my leadership and I tried to help my team
               by also etting them use my name as requestor to add more support from the top, because I foresaw that
               the relationship for the reasons noted above was having frictions that the EL was not helping to resolve
               and I deemed my job was to shield my team from any possible personal frustration from the company,
               approach that proved to work. This course was chosen given I could not always be there, managers were




Confidential                                                                                                              PwC _B00000773

                                                             DX1139-26
                    Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 28 of 79



               promised to me in mid Feb only by Heatley and I considered the existing team be ideally placed to
               bridge the questions we were asking now with what we never asked before.

               EPQ methodology was not possible to apply given when I rolled on to the engagement and the fact we
               had to do the entire audit including understanding of processes in 8 weeks which the EL failed to
               properly review and supervise up to the point I rolled on. As further evidence I noticed that the EL was
               not aware of the basic processes surrounding areas of estimates, including revenue aspects such as
               system limitation and use of conventions, for which I had to assume the leader role in teaching what an
               audit was, in teaching my team what taking responsibility and protect the team meant and assuming EL
               functions in making decisions on technical level highlighted below and training also the EL in basic
               concept such as when a fixed asset should start to be depreciated, of which I had to provide written
               evidence to convince him of this concept.

               During the entire audit I provided an EL example of leadership to my team and as example on top of
                                                                                   nd
               coaching on all areas (including revenue where for instance the 2        year senior was surprised I reviewed
               the folder with the contracts) I also demonstrated and reiterated to them that our job is to audit and we
               would be done when we are done. The EL when announced the 12b-25 to the team used the exact same
               words to the team. I also taught them that they should not be accepting no explanations from
               supervisor just because he says so and how to document and to audit.

               As noted above, when I noted lack of support from the EL for the company's delivery and issue
               resolution, I escalated promptly my concerns to the QRP and MAL. The QRP told me he would have
               spoken to the EL to make him understand that the deadline of end of Feb given the work that had to be
               done was not feasible.

               On the technical side I had to step in 3 times to stop the EL from making incorrect auditing calls:

                   1)   On the deferred revenue sampling issue the EL accepted the company approach of haphazard
                        60 samples, and after my push back that I could not find rationale on this approach he asked the
                        company to do few more, which resulted in 13 additional. Upon reiteration of my doubts I had
                        to advocate par. 2713 to the EL and QRP because I was not comfortable this approach was
                        adequate. The EL in the meeting warned me that we should be mindful that "important people
                        sit on the board of this company" and quoted Wells Fargo as one of the account. I reported this
                        comment to the QRP as highly inappropriate and putting pressure on us to close the audit
                        without asking all the questions we'd ask, to which the EL kept referring to "bigger fish to fry".
                        Upon conversation with national it was proven that the EL was not correct and a statistical
                        sample had to be told to the company. I was also often pushed back from asking question,
                        referring to non-existing guidance such as the one that the EL said that if I found an issue in one
                        sample didn't mean there could be a pervasive issue, referring to the inability of the company to
                        interpret a term in foreign language. To the timely review comment, I instead timely reviewed
                        revenue samples as the team completed them by also providing detailed notes, Ql was
                        reviewed in December by me and notes had to be addressed throughout March by the team.
                        The EL is incorrect in stating Ql sample caused the issue in our supplemental sample, q2 was the
                        sample which was prepared only end of January and reviewed by me right away in February.


                   2)   On the control assessment, EL, QRP and SM assigned spent days to work on the identification of
                        flux as compensating control, despite my opposition. For 2 times I provided comments to the




Confidential                                                                                                           PwC _B0000077 4

                                                               DX1139-27
                    Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 29 of 79



                        memo, yet the EL and SM worked on their own and for 2 times I was put in a call with national
                        where I had to say I could not agree with the conclusion because I was not given any document
                        to review. One objection related to the level of precision of the flux, to which the EL said that if
                        was too low for the error, we could just raise the threshold, adding also that if an error is noted
                        above the threshold does not mean the control has an issue. Such statement was made in
                        presence of me, QRP and SM. National struck down the flux as compensating control
                        corroborating my view. Aside from this I asked specifically to be present when the SM and
                        Partner were asking the company on the threshold because me and the Exp. Sr. already
                        witnessed a meeting where the EL fed the company which answer to give to our question on
                        fully depreciated assets, and I wanted to be sure that the questions were asked in an open form.
                        Without explanation I was not part of the meeting with the CAO.


                   3)   On the redaction of the SAD that was presented after EL, QRP, SM and Aux partner agreed, I had
                        to step in because the document missed basic auditing standard concepts, such as
                        documentation of root causes and definition of could factor. Such observation were agreed by
                        the auxiliary partner in a meeting with me on Monday before filing date.


               Auditing wise overall I noted dozens of issues resulting from the lack and/or incorrect understanding of
               the processes by the eng. Team and EL (i.e. revenue conventions, warranty which was solved in a call
               when the EL asked the CAO in my presence point blank how did the warranty accrual work at Harmonic)
               and as pointed out several times to El and QRP, almost all the issues noted were existing since prior
               year, and some in prior years.

               Issues management wise, I was able to close all the issues identified, which resulted in SUM entries
               written by me on the board of the audit room, and I also identified all Control issues and out of period. I
               escalated each issue immediately as noticed and due to the numerous issues of the audit, the mere
               documentation of them was transitioned to others but that does not mean closing an issue.

               I also prioritized the work because the documentation of the issues could be done by the relief team
               while the review of the procedures and test results on higher risk areas was not efficient if done by
               someone just coming in; furthermore given that the knowledge of processes and issues was not known
               by team, company and EL, my main priority was to keep reviewing to find out what else we did not
               know that could have resulted in more risk. The issue management was also made difficult by the
               attitude of the EL that was removing questions we needed to ask and forcing me to put them back on
               the list at night when I was arriving. An example was even involving an audit adjustment on royalty
               accrual that was initially removed by the El as issue and resulted in the staff to state with the whole
               team present that she agreed with me that this was an issue but she didn't care anymore. At the end I
               put back the accrual and ended up as SUM item.

               On the relationship front, the dir. Of cost accounting and the FP&A complimented me after the filing for
               providing them lot of good points and ideas and providing fresh perspective, and as example she asked
               for my help in assessing if I could recommend a resource to help her in cost accounting. In the meeting
               where she stood and left, the El made a statement "sorry in case you get offended but this is the
               sloppiest work I've seen" and once the company started to explain the process my only participation in
               the meeting was when I asked them to provide the support for the meeting invites, at which she stood




Confidential                                                                                                            PwC_B00000775

                                                               DX1139-28
                     Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 30 of 79



               by in tears and left. I believe there is no proof that my single question was what triggered the reaction vs
               the comment made by the EL. Also to note that the dir. was suffering from health issues, lost staff and
               was assigned acquisition work on top by the CAO, so the audit compressed timeline was another
               element that piled on top.

               The EL stated I didn't invest time in meeting them, however he also stated upon him suggesting me to
               chaperon more he did note the improvement, the sufficiency of it was due to the time I had available
               and he also stated that the previous team never had issues in dealing with the company's contacts. This
               statement is also contradictory because if the existing team per the EL never had issues and I had them
               be the main contacts, I could not then be responsible for the relationship being damaged, given that I
               had the 2 lead seniors asking the questions. Even when I went with them, I still let them lead the
               meeting to assess their performance and there were no instances where the question was not clear,
               while instead emerged that the Company lacked training in even producing basic schedules to support
               their balances (i.e. off-book liability).

               Further, no credit in the evaluation has been given for coaching, among which the exp. Senior that the
               EL credited me for creating opportunity sufficient enough to support him for promotion to manager,
               while the prior year he stated he didn't have much interaction with him. Also, as evidence of business
               acumen, thanks to my audit, the company's management was given additional 8 resources to hire, part
               also due to acquisition, but also due to the questions we asked which highlighted how the finance staff
               was cut too much by management. The very same dir. Of cost accounting told me she appreciated the
               help in providing her additional resources.

               In relation to Q3 feedback, no such noise was communicated to me, without which I could not take
               proper corrective actions and my ability to correct upon feedback was evidenced by the EL when he
               advised me to be more present in meetings, I did so with the time allowed.

               As far as reference to the time spent, the situation was also made more challenging by tasks provided to
               me by the EL which required significant effort which were then ignored without explanation. For
               instance the EL asked me to go back to each of the 300+ sample and compile a list of all order entry
               issues noted and then at the end he ignored my work and did not note such control in the Sad simply
               stating he did not believe was an issue.




Confidential                                                                                                         PwC _B00000776

                                                              DX1139-29
                    Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 31 of 79



               I have been employed by PwC LLP since 1999. After 5 years in Italy I worked in San Jose since 2004 and I
               am currently employed in that office as Senior Manager 7.

               The matters that I am reporting in this form are both from direct and indirect evidence. For direct
               evidence the source is either in the engagement I worked on (and in its work papers) or in meetings and
               conversations I had with partners in this office, while for indirect matters, I'd also like to report the
               outlines based on several conversations occurred with other personnel involved in other engagements
               that reported those matters to me in relation to these audits.

               Within the document, items reported in italic are excerpts from written documentation for which I
               added the source at the beginning of each citation

               SECTION 1 - Directly observed

                   1)   Cavium Inc. (2012 - 2014)

               I was leading Senior Manager on this public engagement and since the beginning I started to notice
               episodes involving the audit, the Company's management and how those were documented. After
               raising each time these episodes to the engagement leader ("EL"), after 3 years of accumulation of
               episodes, combined with the magnitude of the 2014 events, I decided to advocate the paragraph in our
               guide that allows professional disagreement within Senior Manager and EL because I was not
               comfortable with our behavior. The detailed list of episodes summarized below is known to the office
               and the firm National Office. For 2012 and 2013 none of these events were documented consistently as
               audit adjustment. Due to my disagreement, 2014 events were documented in the work papers as audit
               adjustments.

               Document shared with Partner, Quality Review Partner ("QRP"), National Office, Risk Management

               Source: Written memorandum submitted in February 2015

                        2012

                        Q2

                        A Variable Interest Entity ("VIE") was not disclosed to the auditors, its location was not disclosed and management
                        represented that they didn't have control/oversight on the ledgers of this entity. After significant effort from my team,
                        it was discovered that Cavium had access to books and records and the entity was located on the top floor of their
                        building. The trigger to inspect the building was from one agreement that Cavium had with this entity (Xpliant) that
                        stated the address for both companies, and the address was the same for both entities. Although the agreement was
                        included in the list of the many key agreements provided to us, management did not disclose to us the entity or its
                        structure until we found the above mentioned facts and asked them about it. We also found an agreement whereby
                        the Company was directing Research and Development ("R&D") efforts of the VIE which resulted in the VIE being
                        consolidated. Management in that occasion not only did not consider VIE assessment before such contract was found
                        but was also unaware that one of the officials in the Company signed such contract. When brought to the attention of
                        the Audit Committee ("AC") in the quarter of its consolidation, Q3, a member of the AC made the statement that was
                        surprised that we as auditors did not ask to consolidate the entity earlier than when we suggested it {Q3}.

                        Q3

                        The Company sold a group of a5set5 too private Company named Open Silicon for a total of $3.2 million. The Company
                        did not produce any evidence of assessment of collectability though accounted for the full $3.2 million as a receivable.
                        After inquiry the Company was able to produce half page screenshot from Dun & Bradstreet Database after which




Confidential                                                                                                                             PwC _B00000777

                                                                      DX1139-30
               Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 32 of 79



                they concurred with our assessment to write off the entire amount of the receivable and recognize the payments on a
                cash basis.

                2013

                Ql

                The Company entered into a new building in Massachusetts and did not perform thorough accounting analysis and
                implication of potential build-to-suit lease. After our significant involvement and heavy assistance a memo was
                produced by the Company.

                Q2

                The Company sold an initial shipment to Amazon for their new product yet failed to read in the agreement that there
                was a clause to cancel or return up to 5,000 units. In May the Company signed a revised agreement with the
                cancellation of such provisions, yet the initial entry and the provision in the agreement were not identified.

                The Company did not notify us that they built over $3.9 million of inventory that they were not certain to sell and only
                upon our procedures and inquiry to the Chief Financial Officer ("CFO") agreed to write off the whole inventory amount.

                Q4

                The VIE issued a convertible security that required complex technical accounting and we also consulted on it. The
                Company failed to even identify that the security issued was not an ordinary notes payable and accounted for it the
                identical way as the other instrument and was unable to produce memo or documentation surrounding the instrument
                nor hired a consultant to perform such evaluation.

                2014

                Ql

                During the first quarter we noted that the VIE issued over 11 million stock options to its employees during prior year.
                The Company failed to properly review such minutes and was unaware of such awards.

                Q3

                The Company did not update the tax provision computation for the final book amortization amount (as disclosed in the
                10-K) when the late book accounting adjustments were made. As a result, $3M (gross) of book amortization was not
                reflected in tax provision computation. Since this late adjustment information was available at time of the filing of
                the 10 K, the Company concluded that this true up was an error This true up resulted in reclassification between two
                noncurrent deferred tax assets balances {$1.87 million-tax effected} with no impact to the balance sheet presentation
                (i.e., net noncurrent deferred tax assets did not change) and only impacted the presentation in the summary of
                deferred taxes included in the income tax footnote.

                Sub part F income- The Company did not record sub-part F income of 1.8M (gross) in the income tax computation for
                FY 2013. At the time of computation, the Company did not consider additional facts (Indian entity made a check-the-
                box election effective July 1, 2013} which existed at time of provision and which had an impact on the Subpart F
                income recognition computation

                On October 29 the Controller was victim of a phishing email scam and overrode wire transfer controls to perform a
                payment of approximately $500,000 to a vendor who did not appear in the Company's list, based upon emails from
                the Chief Executive Officer (" CEO") and CFO who she thought were genuine. On October 31 morning the Controller
                became aware the email was fraudulent when notified the CFO for confirmation of payment. The Company filed form
                10-Q on October 31 around 10.30 am.

                After the filing the Company notified us about the wire transfer error, representing not only in the rep letter but also
                verbally that they became aware of the issue after the filing. Subsequent procedures proved that the Chief Accounting
                Officer ("CAO") and Controller and CFO were aware before the filing of the 10-Q. The Company did not perform any
                investigation at the time and filed the 10-Q 4 days before the last day to file and in open market.




Confidential                                                                                                                     PwC _B00000778

                                                              DX1139-31
               Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 33 of 79



                The CFO represented that the Company was going to tighten up their processes requiring signatures, despite that in
                the Company's narratives and controls, the references to 2 signatures being required was present since 2012.

                Year-End

                The Controller invested $1 million in a 1 year term deposit in Taiwan and upon us inquiring about its classification as
                cash she mentioned she was not aware that this was a 1 year term deposit and called the bank immediately to cancel
                the deposit. Both the CAO and the Controller tried to make the position that the subsequent cancellation was sufficient
                reason to consider the deposit as cash.

                Upon the morning of the Audit Committee the CAO represented to us in relation to the wire transfer control that as
                policy the wires were executed but approved and signed only after the facts. Upon inquiry as to why that was an
                acceptable practice the CAO pointed to the key control for wire approval highlighting the fact that the language of the
                control did not specify that the wires had to be approved before being processed.

                During the audit committee private session we reiterated again (almost on a quarterly basis) that the accounting
                department is sloppy, in need as the Company expands of additional resources. The AC chair asked why the Company
                cancelled the deposit upon us asking.

                Several calculation errors were noted by us during review of the income tax provision. The Controller represented in a
                meeting that there is no sufficient time or resources to perform a tight review in only 2 weeks and the Company has a
                full valuation allowance. The Company lost their tax director after Q3 and replaced it recently. We had at least 10
                Journal entries the Company booked to correct these errors, with out of period and uncorrected misstatement in the
                deferred balances since 2012.

                During one of our audit on warranty accrual we became aware that there was a non-written agreement with a key
                customer {CISCO} to return defective parts well outside normal warranty period, up to 3 or 4 years back, and though
                the amount appears to be below $150k, the CFO and CAO did not notify us about such verbal agreement. The
                agreement occurred when the assistant controller was on leave.

                Furthermore in our asset group assessment the Sec reporting manager memo, reviewed by CAO failed to identify that
                the Company has only one group rather than two nor analyzed the criteria that define what an asset group is.

                The controller presented a draft evaluation memo reviewed to assess control implication of the wire transfer control,
                however the title of the memo and references within also pointed to a tax control, so there was a copy/paste exercise
                that either was not reviewed before sharing with us or was overlooked as part of their procedures.

                The CAO also failed to produce documentation on a key estimate regarding inventory costs to calculate the turn for
                management overhead and continued to assess repeatedly that was consistent with prior year as only source of
                support.

                During analysis of the Company inventory write off for $1. 6 million occurred in Q4, after repeated question related to
                the timing of such reserve the CAO produced 2 emails from the Vice President of sales mentioning timing of the
                decision and their budgeting process, however when requested to share both emails, one related to November timing
                (post Qfiling) and one that was highlighting October (pre Qfiling), the CAO only sent the November one.

                Conclusion

                In my professional opinion the recurring episodes of lack of communication and in the case of the 10-Q filing, false
                representation on the timing as to when they became aware raises significant concern about the tone at the top and
                the ethic of the top level of management, as highlighted by the VIE, The wire transfer, the inventory write off facts
                noted above.

                Additionally, based on the facts mentioned above it appears that in presence of one-off transaction the CAO and
                technical accounting manager do not possess the accounting skill or competence not only to identify unusual terms
                but also to form on their own or through hiring consultants and well-thought accounting position even on basic items
                such as collectability assessment for open silicon or knowing that a wire should be reviewed and approved before
                being processed.




Confidential                                                                                                                    PwC _B00000779

                                                              DX1139-32
                        Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 34 of 79



                         The 2014 audit has also 3 deficiencies in the 2 areas the controller is responsible for. Currently the Company's
                         controller is responsible for Tax, Foreign investment, International Payroll, Equity. The deficiency in the wire transfer
                         was rebutted by the Company with a list of all others wires above $500k processed by the Company. The fact that the
                         Company processed all other wires to legitimate vendors does not constitute proof of any legitimacy nor effectiveness
                         of controls, given that the controller overrode it and there are no compensating controls that caught it to address the
                         safeguarding of assets. Moreover, from the list emerges that the averages size of the wire exceed $2 million which
                         although not proof that such a wire would have been sent to non-Company vendors, represents an indication that a
                         bigger amount might not have been seen as unusual. The Controller also reviewed bank reconciliations for Q3 which
                         seemed to highlight a potential SOD problem as well.

                         The Combination of the above mentioned facts, historical recurring of such episodes and failure in tax and wire
                         controls already in 2012 and repeated now in 2014 would lead to believe that the Company's internal control are
                         materially weak in the areas mentioned above. The full valuation allowance can be considered a mitigating factor
                         although not completely, however the aggregation risk by root cause in the person of the Company's controller
                         appears not to have been adequately compensated.

                         For this reason I propose to issue a material weakness on the skill and competence of the finance department related
                         to areas of income taxes, treasury and technical accounting.

               As a result of this document, National Office decided to document each of the 2014 episodes as audit
               adjustments and in the work paper of 2014 a document was attached that only included the 2014
               events of my claims. 2012 and 2013 were not addressed. During the consultation the conclusion was to
               consider the outcome only as significant deficiency aggregated; such conclusion was achieved after a
               control over the tax footnote was documented, however such control was not noted during the
               walkthrough and constituted a documentation exercise thanks to which the Significant Deficiency
               conclusion was agreed upon by National; evidence of that is that this control was created the night
               before the filing of the 10-K. My document was not attached to the work papers.

               When I raised my claims I was put under significant pressure by the market assurance leader ("MAL"),
               and the engagement partners, and I was told that had I pursued this path, most likely I would have
               never made partner. This quote has been subsequently repeated in other conversations I had after the
               facts.

               As a result of this matter, the engagement leader communicated to the Company that I wanted to give
               them a material weakness after which the CFO asked for my removal from the engagement, leaving
               everyone else besides me there, including the controller and every other member of the engagement
               team. The firm accepted to remove me ignoring my claim that the competence of management would
               still constitute a significant risk. As additional fact I want to point out that Cavium regularly increases our
               fees by 3-5% and there were often minimum to no discussion, and in my experience the lack of
               discussion on fees is unusual and in proportion with other companies of the same size and industry our
               fees appear unusually high. Also the engagement leader per his own admission knew outside work the
               CAO and always defended her despite the evidence that challenged her competency. Part of the defense
               was referring to the statement that in this valley they're all like that and this level of competency is not
               unusual for companies in this valley.

               I still assert that management does not possess sufficient competence especially for non-standard
               transactions and that as auditors we were drafting and making significant corrections to technical
               memos. The more clear example occurred in occasion of the technical instrument of the VIE that the
               Company did not even realize it signed. When I consulted with our National Office, Cavium management
               asked me to just share with them my memo with National Office so to make it become their memo.




Confidential                                                                                                                               PwC _B00000780

                                                                        DX1139-33
                    Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 35 of 79



               After I refused, my manager told me that the partner asked him if he could print my memo and leave it
               on a cube so that management could find it. This has also been admitted by the same partner in a
               written survey that was done anonymously regarding my career, where the details included clearly led
               to me to identify that episode. What follows is the actual statement the partner wrote in that survey:

               Source: Written survey received by me in 2014

                        "Our clients theoretically should do a lot of things and smart things - and in reality they are not always smart. You get
                        used to that in Silicon Valley. As long as I get paid to help any type, we are all good. It is good to have a goal of getting
                        them better, but they don't always react that way. On a client we have a technical thing that came up (very strong
                        technically). We had to go to National Office on a matter that was complex. Mauro wrote a memo and national said
                        was significant. Our client asked for help to do a write up. A Partner would just get to work and write the memo and
                        figure out how to conclude our opinion. Mauro would not give them the memo. His position is that it is not our
                        responsibility to do that. Our National Office said this is complicated - if it is complicated for us, how can we expect
                        this little Company to nail this. Not sure if it is a sign of Mauro's level of maturity. As a partner you have to have the
                        position that you want these guys to like you, you want a goad audit and relationship, you'll just do it."

               The Company is now going through an acquisition in 2016, and based on my experience in the years I
               was there, given there has been no turnover nor additions to management, especially on the area of
               review controls, where we wrote most of the documentation despite all the evidence that existed was
               just a signature, I'd like to highlight the concern of competence in dealing with this transaction and what
               roles the audit team might be playing in this year audit.



                   2)   Harmonic Inc. (2015)

               I started the Harmonic engagement with the Q3 review in the second half of October. Right after I rolled
               on Harmonic, I noticed that despite be Mid October, areas normally completed by that time, such as
               planning, Ql and Q2 revenue testing (non-stat) was not done and upon planning sign off I notified the EL
               that rework will have needed to be done on the walkthroughs because there were significant pieces
               missing (i.e. level of precision of controls).

               What follows is the outline of the events occurred on Harmonic, summarized in a document which was
               shared with the US technology leader.

               Source: Written document sent to the Us Technology Leader and HR in March/April 2016

                        During Q3 review I immediately found 5 adjustments related to prior Q, one of which referred to prior year related to
                        restricted cash, to which the CAO reaction was to state in a meeting with me and the EL that "You were ok with this
                        last year, now u say you're not, I don't feel I can trust you anymore".

                        In December, while I was on vacation, I had a call with the Revenue Director asking about how many accounting
                        conventions the Company was using in revenue, and I asked them to quantify the impact of each. The last one
                        mentioned referred to deferred revenue and the Revenue Director stated that such convention has always been there
                        since inception and "for sure the impact was material". I alerted the engagement leader of the matter, who then met
                        the CFO in January 2016.

                        During January before fieldwork start I met with the team and realized that 2014 Audit work papers had significant
                        issues in terms of both coaching, audit documentation and procedures. The team was unable to respond to the
                        findings that emerged during my review of the work papers, so as a result we drafted very detailed work plan and
                        questions to ask to try to remediate the gaps existing.




Confidential                                                                                                                                 PwC _B00000781

                                                                        DX1139-34
               Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 36 of 79



                As I was splitting my time with another public job (Gigamon, which was implementing 404 and had 2 Material
                Weaknesses ("MW") to remediate}, my Harmonic team started quickly to notify me that the Company was not
                delivering items and was doing significant push back, of which I notified the EL. Furthermore there were personal
                references to me in emails from the Company and in meeting as "new player" by the Company and that I did not know
                their processes and controls.

                Also the team notified me that the Company was having key contacts going on leave on a weekly basis. When I
                notified the EL of the fact we were not receiving items or responses (as demonstrated by the open item lists that was
                circulated daily}, the EL responded that was instead a blessing that we did not have contacts on site that we needed,
                because they were tired and once back we'd have benefited from it.

                Furthermore the EL kept referring to the Company and to my team that this was a tough audit, creating the
                impression that we were performing more than what we should have, while instead we were simply doing an audit. I
                made very clear to the EL that these comments were undermining our efforts and creating frictions and I made such
                comment in presence of the QRP who concurred in the meeting that this was not a tough audit, butjust an audit.

                My repeated requests to the EL to talk to the CFO to notify that the Company and the CAO were not assisting and
                cooperating were not followed timely and when finally the 12b-25 occurred not only the CFO stepped in and each item
                was delivered in days and the Company asked us questions to clarify on items, but he also asked back the Company's
                CAO as to how could they not know items we were asking and our questions were fair during an AC.

                Had the EL escalated much more promptly the issue and the gravity of risking the deadline as I asked, the delays could
                have been avoided because we would have received answers and documentation on time as proven by the delivery
                time once the CFO got involved with the urgency I requested much earlier.

                During year-end we had to essentially perform and ask walkthrough type questions and the Company approach was
                not to respond to them immediately because often they did not know the answer and at first attempt to push back
                stating we never asked such questions since we audited them, then to state we were being unreasonable because now
                was January and kept asking to speak to the EL. As further example of the EL inability to understand the severity of the
                status and the need to escalate above the CAO with whom he had good relationship, after a meeting where I
                explained to him the issues and status, as a reply he sent email to the team saying we're trailing in number of steps
                prepared since last year rather than being responsive of the delays and issues I was stating.

                Furthermore in status meetings with the Company the EL apologized to the Company for what was happening rather
                than supporting the effort of the audit and that these questions needed to be answered more timely. At that moment I
                notified the QRP that the EL not only was not supporting the audit, was resisting in us asking questions and we were at
                risk of missing the deadline.

                As further evidence I noticed that the EL was not aware of the basic processes surrounding areas of estimates,
                including revenue aspects such as system limitation and use of conventions, for which I had to assume the leader role
                in teaching what an audit was, in teaching my team what taking responsibility and protect the team meant and
                assuming EL functions in making decisions on technical level highlighted below and training also the EL in basic
                concept such as when a fixed asset should start to be depreciated, of which I had to provide written evidence to
                convince him of this concept.

                During the entire audit I continued to see evidence of lack of proper review and supervision, example on revenue
                where for instance the 2 nd year senior was surprised I reviewed the folder with the contracts versus just asking her if
                there were any issues. I also tried to constantly remind the team that we were done when we were done and I was
                admonished by EL and QRP that this was a negative attitude that I should not display.

                During year-end audit we noted audit adjustments in virtually every line of the financial statements including cash,
                and none of the issues noted was generated from 2015, but was consequence of behaviors existing since prior years,
                which was to me evidence that 2014 was not an audit conducted according to professional standards. When I asked
                the EL why we weren't reopening 2014, I got told "not to go there".




Confidential                                                                                                                    PwC _B00000782

                                                              DX1139-35
                    Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 37 of 79



                       I also noted that in my absence the EL was disposing of issues and findings that once I was coming there I had to re-
                       put in the list of adjustments. One example of it was Royalty accrual, where the Company had a "general accrual"
                       unable to substantiate. Only after my pushing back the EL agreed to put the adjustment back in the list.

               This is a short summary of all issues noted by area, documented in the work papers:

               Cash - The Company was performing bank reconciliation for foreign banks at an earlier date than the
               Company's year-end without accounting for the cash

               Investments - The Company did not have controls or understanding on the valuation methodology
               employed by the portfolio managers.

               Accounts Receivable - The Company had both generic and specific reserve, and to avoid main accounts
               to be part of the general reserve, each of the big accounts was provided for specific reserve of $5k/$10k
               each without that these reserves had any support. Subsequently in Ql 2016 there was an out of period
               adjustment in this area due to negative balances never properly investigated and monitored

               Inventory - The Company did not have proper understanding of the reserve for unowned inventory and
               could only produce details and breakdown of their balances after 7 weeks of research, evidence such
               detail was never asked before. Furthermore, the Company never properly monitored the cycle count
               program which had completeness issues since 2011 and never updated the count program timely, given
               that Q4 purchases were never counted in 2015, but only in 2016, which is when the next refresh of the
               cycle count program occurred. In relation to service inventory the Company amortization methodology
               was not supported for its reasonableness and based on discussion with the EL, it was PwC who came up
               with such methodology; the method amortized service inventory to P&L based on life cycle of the
               product, however there were no documentation on the control on how to monitor the useful life nor
               the fact that if a product never change its life for ½ years, no more charges occurred to P&L until the
               next change in stage. To audit this we had to develop our own straight line model, which the Company
               never developed to justify the reasonableness of its estimate, stating simply, was same as prior years.
               Furthermore for this inventory, the Company currently has no data to assess usage of these parts, which
               would allow computing a more accurate estimate. Similarly the Company had "general accrual" for
               inventory which took again weeks to receive details to support them

               Warranty - The Company used a convention of 12 months despite most regions and resellers granted
               period above 12 months. Justification provided was that was same as prior years and the method was
               never assessed. Evidence of that is a call I Had with the CAO and the EL where the El asked the CAO how
               did their warranty estimate worked, evidence we did not even know, and the CAO did not know either.

               Fixed Assets - When I inquired as to why they had so many fully depreciated assets still in use, the
               Company said they never reassessed their depreciation rates, and in a meeting with me the senior and
               the EL, we fed the Company which answer to give us that would have resulted in no issues. After few
               days we received an email with those exact words and the matter was considered closed.

               Accruals - The Company had several unsupported general accruals, the main of which was royalty.
               When we asked support to the GL personnel, we were told that the Company didn't even know how
               many contracts they had out there subject to royalty and that the accrual provided seemed reasonable.

               Equity - The Company ESPP plan provide for employees to increase and decrease their contribution yet
               no analysis of impact of modification was provided nor known by the Company.




Confidential                                                                                                                         PwC _B00000783

                                                                    DX1139-36
                    Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 38 of 79



               Revenue - During our test, in one of our samples there were payment terms in Spanish that the
               Company was unable to articulate its meaning (the terms were prepayment); to my request of
               expanding the scope to investigate if there were issues on knowledge of foreign orders, the El
               discouraged me stating that was just one sample and he wouldn't have known what benefit such test
               would have resulted in. As part of our test, cut off errors and order entry errors emerged in several
               samples. When I brought to the attention to the El, he said that these errors could have been covered
               by the sales return reserve which could have been used for each of those and re-provided the next
               quarter, yet such question was never asked to management and we essentially answered on behalf of
               them. Furthermore, the order entry control failure was removed last minute from the SAD by the El
               without any explanation so to this date there are evidence in the work paper that such control should
               have failed but no evaluation of this control failure in the SAD. Additionally revenue had a list of
               conventions the biggest of which related to the amortization of deferred revenue, detailed below.

               COGS - No stock based compensation was ever accounted as part of the costing, the Company was not
               even aware of the fact they needed to capitalize it

               Controls - No level of precision was known for most controls, especially review controls.

               Source: Written document sent to the Us Technology Leader and HR in March/April 2016

                   On the technical side I had to step in 3 times to stop the EL from making incorrect auditing calls:

                        1}   On the deferred revenue sampling issue the EL accepted the Company approach of haphazard 60 samples, and
                             after my push back that I could not find rationale on this approach he asked the Company to do few more, which
                             resulted in 13 additional. Upon reiteration of my doubts I had to advocate again paragraph of professional
                             disagreement to the EL and QRP because I was not comfortable this approach was adequate. The EL in the
                             meeting warned me that we should be mindful that "important people sit on the board of this Company" and
                             quoted Wells Fargo as one of the account. I reported this comment to the QRP as highly inappropriate and
                             putting pressure on us to close the audit without asking all the questions we'd ask, to which the EL kept referring
                             to "bigger fish to fry". Upon conversation with national it was proven that the EL was not correct and a statistical
                             sample had to be told to the Company.

                        2)   On the control assessment, EL, QRP and another Senior Manager ("SM") assigned spent days to work on the
                             identification of flux as compensating control, despite my opposition. For 2 times I provided comments to the
                             memo, yet the EL and SM worked on their own and for 2 times I was put in a call with national where I had to say
                             I could not agree with the conclusion because I was not given any document to review. One objection related to
                             the level of precision of the flux, to which the EL said that if was too low for the error, we could just raise the
                             threshold, adding also that if an error is noted above the threshold does not mean the control has an issue. Such
                             statement was made in presence of me, QRP and SM. National struck down the flux as compensating control
                             corroborating my view. Aside from this I asked specifically to be present when the SM and Partner were asking
                             the Company on the threshold because me and the experienced senior. already witnessed a meeting where the EL
                             fed the Company which answer to give to our question on fully depreciated assets, and I wanted to be sure that
                             the questions were asked in an open form. Without explanation I was not part of the meeting with the CAO.

                        3}   On the redaction of the SAD that was presented after EL, QRP, SM and Aux partner agreed, I had to step in
                             because the document missed basic auditing standard concepts, such as documentation of root causes and
                             definition of could factor. Such observations were agreed by the auxiliary partner in a meeting with me on
                             Monday before filing date. At the end no consultation was performed on the SAD and I was told that we could not
                             issue an MW because "we would not have been market competitive" and also that "despite the adjustments
                             were so many they would tend to offset each other signs wise". National itself stated that we generally see MW
                             only in case of restatements or material adjustments, ignoring my claim that "the could" factor had to be
                             assessed.




Confidential                                                                                                                              PwC _B00000784

                                                                       DX1139-37
                    Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 39 of 79



               After the revenue adjustment was noted, the El kept saying that it was not an audit adjustment because
               resulted in the collaboration between auditors and management despite the evidence that it was an
               audit adjustment given they did not correct it before we noticed it and they were not even aware that
               the data in their systems were not correct.

               When I raised my concerns advocating the Company had a pervasive MW due to lack of competence
               and number of resources and the fact we had audit findings in virtually every area of the financials, I was
               given the market competitive rationale. When I showed as example an AC report where the CAO
               disclosed a simple cash flow matter backwards to the AC, the El only stated that his predecessor partner
               thought this CAO was one of the best. I also warned the QRP that he was not fulfilling his role as quality
               review partner, to which I was told by him that "yes I've been given this feedback before but when I see a
           fellow partner in difficulty, I tend to side with him".

               I just learned from the QRP that the CAO is being replaced this year, 2016. When I communicated to the
               El that the QRP on the job (also El on my other public, Gigamon) we had 2 MW for adjustments below
               de minim is because of the could factor, the QRP said I could have gone back to Gigamon and "tell them
               he was being a bad guy".

               As a result of the questions and the audit, I compiled the above document and conveyed my concern to
               my office leadership that the El was not qualified to remain on that engagement, and the firm decision
               was to remove me from the engagement, leaving the rest of the team on the job, despite that that is the
               same team that missed every item in the 2014 audit. Furthermore, negative evaluation on "relationship"
               was issued in my file and I was not allowed to be on other audit jobs (except Gigamon) from March 2016
               until now.

               After my departure, in 2016 my replacement manager told me that she knew what I had to go through.



               SECTION 2 - Indirect Evidence and Tone at the Top

                   1)   Micron Technology (2016) - Independence

               During a market team meeting occurred in early 2016, with all level of staff present, it was showed in
               the slide deck as example of best practices, a picture of the audit team in front of the CEO private jet.
               The presenter, one of the Senior Manager on the accounts, detailed the picture as example of great
               relationship with the Company because when the economy Alaska flight was cancelled, in order to allow
               the PwC team to attend an internal firm party, the CEO took the whole team on his private jet and flew
               down to San Jose area. In the meeting the QRP was present and he stated was unaware of this
               occurrence and clearly unhappy about it. This fact in itself would constitute by policy an independence
               issue both in fact and in appearance which should have been preemptively cleared with our
               independence office and reported to the audit committee. I do not know if such procedures were
               performed, I can only report the concern that not only this was highlighted in an all hands meeting but
               was also sighted as example of good behavior to follow. Thanks to the QRP, he did ask at least the
               question in the meeting if we followed with independence, however I believe this matter should be
               investigated to ensure such actions occurred. When I tried to raise the question to Audit Methodology I
               was told that it wasn't my problem so I shouldn't even raise the question.




Confidential                                                                                                        PwC _B00000785

                                                             DX1139-38
                    Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 40 of 79




                   2)   Bluecoat (2016) - Independence

               During the assessment if we could take BlueCoat as audit engagement, we were in communication with
               our team at BAIN Capital, in charge of the independence given the entity was part of their group at the
               time. Unbeknownst to the Bain team, we became aware that the VP of Tax of the Company is the wife
               of one of San Jose Tax Partners. The independence office concluded that PwC was independent and
               could audit Bluecoat despite that executive and its relationship, provided the audit partner would
               relocate to San Francisco, less than 1 hour from San Jose and most of the audit team was from that
               office.

               I discussed my concern that how can the independence rule circumvented so easily in form by just
               opening or relocating someone less than 1 hour from the office and we become suddenly independent,
               to which I was replied that the independence rules are too strict and it was actually a sensible
               conclusion.



                   3)   Spansion (2014)

               In conversation with one of the managers on the account, he reported to me the poor status of
               documentation and understanding in our work papers and as example he pointed out to me that in the
               Journal entry memo documented in our work paper, a control was added to justify there was no control
               gap in that area, however he mentioned that in discussing with the senior such control was non existing,
               proved by the fact that in the memo each other control was linked to the related work paper while that
               control had no links and there was no other evidence within the work papers of its existence.



                   4)   Avago/Broadcom (2014 - 2016)

               I had several conversations over the years with managers of that engagement team. The issues reported
               to me started in conjunction with the LSI acquisition. As part of the purchase price accounting, the ex tax
               director and audit manager told me about significant adjustments required to the deferred taxes
               balances of LSI because they were never properly audited. Despite this finding, no quality or
               repercussions or actions were taken and the ex Senior manager of LSI even became the leading Senior
               Manager of the combined entity. In conjunction with that conversation, the same tax director expressed
               concerns on our independence on the account due to the fact that PwC performed the valuation of the
               shares value needed to support a tax balance. He even added that asked via email to the EL how was
               this allowed under independence and he did not receive conclusive answer to such question.
               Furthermore he expressed concerns as to the level of competence of the tax personnel at the Company
               and commented that we did not want to raise too much the point because we were also selling them
               significant tax advisory projects.




Confidential                                                                                                        PwC _B00000786

                                                             DX1139-39
                    Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 41 of 79



               When the senior manager resigned, and I asked to come on board, the then leading manager told me I'd
               have never been on the account because I'd have found too many things I would not have passed on.
               Later that year (2015) the manager who became leading manager resigned as well and in 4 months
               joined the Company. Based on conversations with the current manager, I was told that the role of the
               hired ex-leading manager was that of a financial analyst to avoid to incur in the cool off period
               independence rule, despite that such person had involvement in the audit. Furthermore, the current
               manager conveyed to me that the Company has made several acquisitions, has constantly grown
               significantly in size and everyone in the team knows that the Finance team is inadequate in size to
               support the Company current dimension but we don't want to say it to avoid to lose the account.
               Furthermore, the manager also reported to me that the Company especially for smaller acquisitions as
               example is not producing real documentation and that most of the Company's documentation on review
               controls is actually substantially made by the audit team.



                   5)   lnnovium (2016)

               As example of AICPA audits, the same manager I talked to above, reported to me that the EL of the
               Broadcom account gave him also this start up to audit under AICPA. He reported to me that the CFO told
               him that "same as always" we would be the one computing the amount of stock based compensation
               for the Company to book because he had no idea. When I asked why he didn't report what is a violation
               of independence, he told me he didn't want to be the one to speak up given everyone is doing the same.



                   6)   Tone at the top

               In addition to those specific example reported, I'd like also to highlight as general tone at the top, other
               observations I had on the tone from leadership in the San Jose office.

               During a recent manager retreat the Market assurance leader ("MAL") showed to us the priority we had
               to focus on. Quality was not mentioned in the slides and once the MAL realized that, he verbally added
               at the end that of course quality was also a priority. I was curious about that comment and I asked Audit
               Methodology why was mentioned that way, to which I was told that in order to show to the PCAOB that
               we always have quality as value, if was omitted by the slides, would have been sufficient to mention it
               verbally in the meeting to comply with the requirement. Additionally few partners I had conversations
               with told me that because PCAOB looks at their development plan, they've been cautioned not to write
               in there concepts around profitability or selling additional services to avoid to raise questions from the
               regulators, though factually that is still the priority, being San Jose at the bottom of the profitability
               chart in the US.

               In fact, after the PCAOB enforced the notion of quality, the firm has made concerted effort to ensure the
               topic is mentioned in slides and material, to reinforce the word itself in our trainings. Conversely though,
               the firm is also continue to refer as Company's management as "client", reinforcing in my opinion,
               especially to the younger resources, that rather than being the object of our work, they're the ones
               whom we need to please, hence jeopardizing the independence that as a profession we should
               maintain. Evidence of this was told to me in my conversations to the MAL during the Harmonic events,
               when I was told that again "we had to be market competitive and we can't issue MW when the other 3




Confidential                                                                                                         PwC _B00000787

                                                              DX1139-40
                    Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 42 of 79



               aren't, otherwise we wouldn't be in business and that if we were to issue MW when we should, virtually
               most companies in the Valley and most private start-ups should have material weaknesses in the control
               opinions".

               An additional point I want to raise on quality is that during PCAOB inspections, in the kick off meeting,
               our internal policy is that the partner should be the only one who speaks, to demonstrate his
               involvement and understanding of the engagement. The fact that may not be known is that this fact
               occurs only after the team prints binders and walk the partner through for 2/3 weeks before the PCAOB
               comes, to teach him about processes and controls of the engagement, proof that the involvement that
               is believed by the regulators to occur, happens only once there is an inspection and the actual
               knowledge is mostly happening prior to the inspectors coming, rather than during the engagement. I've
               observed that happening during the internal inspections I was subject to and based on conversations
               with teams being inspected. Furthermore, currently our internal policy is that each partner is internally
               inspected every 3 years (now just raised to 4), however what our internal controls are missing is that
               leading managers are not regularly subject to inspections, so there can be cases of managers inspected
               every year, depending which partner they work with, and others never subject to inspection. I
               highlighted the need for our control to cover this because in each audit job the manager is the final and
               sole reviewer of ¾ or so of each audit step, yet despite my repeated requests no action was taken by
               leadership.

               After the loss of Logitech for independence reasons, I questioned why the EL in the year before, which
               was investigated, and the QRP of that job are now respectively in National Office in Audit Methodology
               and in Risk Management, to which I never received an answer.

               During a recent conversation with a National Office partner, I asked if Silicon Valley alone had such low
               quality in finance department, to which he stated that if we were to charge all we do for companies here
               our fees would have to be significantly higher because in this valley we do way more than is normally
               done in the rest of the country.

               At a training last month on how to better document review controls on business combinations, one of
               the attendees, a sector leader, mentioned that "we know that factually we have to manufacture most of
               the documentation because client don't have it or don't know how to do it or don't want to spend the
               money to do it". I was approached by a manager after the training surprised not about the assertion, but
               that it was stated so clearly and in those terms in such a venue.

               Lastly, as further example that happens frequently in audit engagements here, is that auditors do
               become part of the Company's internal controls because they review and identify errors before the
               control occurs, so that such errors are fixed, not identified as audit adjustments and they cannot be
               evaluated for control implications because the documents provided were still "in draft". This has
               occurred for example right now during a Q review at Gigamon where significant items were missed by
               the tax provider in the deferred tax schedule, but the Company replied that the document was still in
               draft so this cannot constitute control deficiency.




Confidential                                                                                                      PwC _B00000788

                                                              DX1139-41
                    Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 43 of 79



               Also, in relation to our advisory group, where our role is to work with management, I was told that if we
               spot an area that we deem to be an error, it our job to report it to management but then is not up to us
               to ensure such errors are corrected. To my claim that what if management doesn't want to fix it and
               auditors don't spot it, how could we allow errors to exist, I was told is not part of our terms of
               engagement. I find difficult to reconcile that notion with the ethical standards that we're bound to even
               when we serve in advisory capacity.

               Finally, as further example of the tone occurring in this office, I'd like to list additional statements
               contained in my performance survey issued by a pool of partners in San Jose:

               Source: Written survey received by me in 2014

                       "Mauro needs to understand and operate within the established system"

                       "Mauro does not trust any of his clients. it is great to have the skepticism, but as partner or senior manager, you have
                       to know when to crank it down and just listen and get the job done"

                       "Mauro liked to refute things that people come up to him. His core personality is being a really good auditor, but that
                       doesn't mean you can be a really good partner"

                       "Adapt - learn how to deal with client. Rise above it so he can become a trusted advisor to the client. The auditing
                       profession in Italy is different. The client doesn't say no to us. If he were really responsible for bringing in the revenue
                       and keeping clients, as partners are, he would have to adapt fast".

                       "The one thing he needs to get his clients out of trouble"




Confidential                                                                                                                                PwC _B00000789

                                                                       DX1139-42
                    Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 44 of 79



               Closing statement

               Based on the tone at the top conversations and evidence above, I deem that the auditing function in this
               valley, due to the general low level of competence of finance departments (even when composed by
               early hired ex big-4) has turned into a factual advisory position where independence is subordinated to
               maintain revenue and management happy to avoid to raise too many issues on the control side; the
               numbers are being corrected, but the public is deprived of an objective control opinion on the
               competence and quality of the accounting department of those companies that we are required to
               evaluate. The fact that in my last engagements I raised significant number of issues and I was removed
               from those jobs, while no repercussion on the teams that missed the issues before me was done, and
               that leadership refused to look for instance to 2014 work paper of harmonic despite the concern the
               audit was non GAAS, raised the concern that there is not a willingness to try to change a system that has
               developed and has impacted our profession in this office. Many qualified accountants leave because
               they say they're "tired to write stories" in reference to the amount of documentation that we write on
               controls. In several conversations with staff, when I asked why no one speaks up, the answer is always
               the same, fear of repercussion from a career perspective; given the example that I represent, where my
               career has been halted because I spoke up, and the fact that to become partner you need the support of
               those that you'd be supposed to speak up against, this firm has created an environment where it is not
               safe and certainly counterproductive to speak up on those matters. I do not believe the role of an
               auditor is to act as defense attorney of management nor to find in every way possible how to avoid to
               issue them a material weakness, but simply to apply the rules that we are required to operate in
               maintaining its independence, however the practice seems to suggest that that is not what an auditor is
               required to do in this valley, as noted by the partners themselves in the statements given to me by their
               survey.

               The situation appeared not to be any better when we audit under AICPA standards, most start-ups do
               not possess the knowledge to account and document the complex equity transactions that they engage
               in, and by the existing rules, they should be noted as material weaknesses in their controls, yet such
               opinions are issued seldom.

               Based on my experience, conversations with current and former employees and the evidence noted
               above, I'd like to recommend to the SEC to have an enforcement team to inspect a sample of audit jobs
               in the silicon valley office by conducting subpoena of original Company control documents to then
               compare them with what is documented in the audit work papers and to also conduct independent
               interviews to really assess the competence of most of the finance department key figures within such
               companies and assess if it was possible for such people to produce the documentation claimed to be
               done by them. This would provide additional evidence to the ones listed above regarding my personal
               concern regarding the risk of collusion between auditors and management in this valley, aimed to
               maintain a successful relationship based on a simple exchange, with management paying us the fees and
               auditors picking and choosing what to call an audit issue to avoid to upset the very same management
               that we are supposed to audit by issuing harsher control opinions, knowing that Silicon Valley is an
               extremely closed valley where most finance personnel tends to move around frequently among
               companies. By documenting that a finding is noted by management or that management is the author of
               their documentation in the work papers would never allow PCAOB inspector to realize that such findings
               were instead audit adjustments or fundamentally auditor-written memos, because is not part of the
               inspector mandate to subpoena original Company documents.




Confidential                                                                                                      PwC _B00000790

                                                            DX1139-43
                    Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 45 of 79



               History of Events - Employment matter

               I started in San Jose in 2004

               Consistently rated 2 up to 2013 (scale of 1 to 5 where 1 is the top rating). For 2014 and 2015 I was rated
               1.

               In 2014 performance year I was asked by the team leader of my office to upload a form in my file where
               I was deemed the manager accountable for a non-gaas audit finding in a peer review. The request came
               because the team leader compiled the related inspection form wrongly and by the time it got to my
               attention was already being sent to the national office. When I raise the point that it was not fair to have
               in my file something I did not have responsibility for, I was told that the form would not have had any
               impact on my 2014 rating and it was not "worth the political capital" to fight it.

               As a result of the form I also had to submit another form where I had to list actions I had to take to
               remediate the quality issues that caused the finding in the peer review inspection.

               During February 2014 on my public account I advocated paragraph of our guide to express disagreement
               with my partner on what was our professional judgement on the engagement where I was working on. I
               presented a summary (attachment B) of my findings involving past 3 years, and the consultation that
               followed awarded me the point that hadn't we consulted we'd have violated firm policies. Also, I
               challenged the opinion on internal controls which was able to be issued thanks to me creating a control
               the day before the filing of the form 10-K which was never documented nor discussed with the
               Company. When I disagreed with the partner, I told him that by doing this I was probably jeopardizing
               my chances to be partner. Despite our policy that foresee that we're encouraged to speak up, to this
               date that partner reminds me of my statement to state that that action did have consequences for my
               career.

               As a result of that consultation I was professionally damaged because the partner lied to the company
               because instead of telling them we were risking to miss the filing to perform a required consultation, he
               instead said to them that I wanted to give them a material weakness. As a result the CFO asked for my
               removal from the engagement despite I was the one that avoided them the material weakness and
               found most of the issues and the firm agreed. In a meeting with my coach and the market assurance
               leader I was ensured once again that this episode as well would not have penalized me.

               In May 2014 as part of the firm path for my growth, the executive coach assigned to me commissioned
               an anonymous survey to a group of partners with questions about me and feedback they had on me, in
               order to receive specifics on how to progress to partner, because up to that point I constantly received
               generic feedback such as "being black and white" and that "I caused noise in the system" and my
               repeated request for specific examples were unfulfilled.

               Upon receipt of the survey (Attachment A) I read comments that referred to partnership as club and
               references to my national origin. As a result of the survey I presented my resignations, then retracted
               after discussion with the market assurance leader of the office that stated that there was a path for
               partner for me as well, but it'd have taken time to remediate the perception and the noise despite the
               policy of PwC states each year should be considered on its own, without carryforward effects. Also none
               of the feedback in the survey ever appeared in my written evaluations, which is to me evidence that for
               partnership admission there is a parallel process not documented nor accountable. In discussion with




Confidential                                                                                                            PwC _B00000791

                                                              DX1139-44
                    Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 46 of 79



               my coach, he referred to the partnership process as a political campaign. Also, the executive coach
               responsible for the survey was criticized by the market assurance leader because the partners did not
               like the fact that I received their actual answers rather than a filtered summary of it.

               In 2015 I was assigned on top of my regular public, an IPO and another public with same year-end of my
               other one, 12/31 and I reported to the op leader that with so many engagements was not possible to
               guarantee quality. In 2015 again I was rated 1 but yet again lack of specifics and reference to noise
               continued to be provided as feedback as to why my path to partner was going to be difficult.

               The op leader agreed to roll me off the ipo and maintain only 2 publics.

               The year-end audit of the second public denoted multiple issues and as a result the partner not only
               issued an evaluation that contained gross inaccuracies (Attachment D), but he also lied to the Company
               as to the circumstances of my departure, stating to them and my team that I had other projects while
               instead I didn't.

               When I complained about the evaluation, HR called ethics hotline to open an investigation, and despite
               my request in the initial call that I was ready to provide evidence, the ethics office did not request nor
               kept me informed of what was needed and after only a week they stated that they interviewed lot of
               people and there was no ground for retaliation. However not only they agreed the feedback was that I
               was a very good auditor but also notified me that the partner would not be allowed to sit in my
               evaluation meeting for this year.

               As a result I compiled a summary of the events with few examples that occurred as part of what
               happened in the second public company (Attachment C)

               Additionally I reported that despite the false statement issued by the partner to the company and to my
               team as to why I was rolled off, I also got told by the market assurance leader that because of what
               happened I was difficult to staff. Ethics hotline, despite I still do not have other jobs and only 1 public,
               spoke to the market assurance leader who said that he did not say such things, and decided to believe
               him and closed the investigation and mentioned that the reason for my not staffing on such job was due
               to "business reasons" never explained nor disclosed even to date. Factually 2 jobs quite important have
               been staffed by people more junior than me and one of which by a junior senior manager not even in
               my same industry.

               Based on several conversations with ex-team member of one of those jobs, they told me that if I would
               go there we would likely lose the account because of what issues I could find that I would not be willing
               to document as non-issues.

               I was told that such evaluation on this public will impact my rating, and given that to be considered for
               partner you need to have 1 rating for 3 consecutive years, this would cause significant damage to my
               professional career, on top of the lack of professional opportunities that I am being denied because of
               what occurred this year and still lack of example and specific events that would support the
               gossip/reputational feedback I keep getting. Given the new format of evaluation in PwC, based on verbal
               feedback and not written, assuming feedback occurs in conversations only, the only evidence of my
               performance and track record is visible in the graphic representation at the bottom of my other jobs
               which show a much different picture (attachment D). Even HR stated that this evaluation is quite out of
               the ordinary and uncharacteristic of my file.




Confidential                                                                                                            PwC _B00000792

                                                               DX1139-45
                    Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 47 of 79




               History of Events - SEC matter

               As noted above, in 2014 I started noticing signs of a concerning trend involving partners at this firm in
               my public engagement A

               After the episodes narrated above, I started having discussions about our conduct on internal control
               opinion and I was told that probably many company in our portfolio should have a material weakness
               opinion, but if we're the only one to do so we'd be out of business.

               The other trend that emerged is that our documentation inflates the activities and competence that
               company A had with the result that upon inspection, it would not be possible for inspectors to actually
               realize the level of competence and the number of audit adjustments issued in that audit, which were
               documented as "management findings" which do not need to be evaluated for control implications.

               On most non-public jobs we prepare financial statements and assist management with entries that they
               cannot prepare, and by auditing standard this could constitute a material weakness in their controls
               within the finance department, yet very few and mostly those that are close to go IPO present such
               opinion.

               Additionally as further concern to the tone at the top in the silicon valley office, when talking to a
               manager of another public company, he mentioned that he personally saw a critical memo including a
               control that did not exist, but that was documented to avoid to have to evaluate a significant control
               gap. The manager even reported that the memo had all the other controls with links to our
               documentation, except that single key control which was not linked to anything.

               I also several conversations with the team of another public company, C, which involved possible
               independence violations, first when we performed the valuation of shares for tax purposes, who we
               then audited (for independence we should not audit our own work), but such company one year later
               hired the leading manager of the audit team before the cool-off period expired. To go around the
               independence requirement such company hired the resource by giving him a title that did not seem to
               belong to the finance department, yet factually such resource had significant involvement during the
               audit, constituting a possible independence violation. This is the same company where previous
               managers reported to me that we were being very lenient and for instance there were issues of
               understaffing that "everyone knows" but no one brings up for concern to lose the account.

               The concerns continued with the behavior observed also in Company D, reported in the employment
               matter above, where the partner referenced to the fact that we should be careful not to be disruptive of




Confidential                                                                                                            PwC _B00000793

                                                              DX1139-46
                     Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 48 of 79



               the market by being the only firm to issue material weaknesses and we'd be mindful of who were the
               board member of the company.

               The fact that even in trainings the firm refers to the management of the company as "client", led me to
               the concern that the audit firm in this office has now institutionalized a tone at the top that validates a
               significant conflict of interest:

               The concern I have to which the 4 companies above are examples, is that auditors are paid by
               management, and in order to keep the account (because each partner is obviously rewarded based on
               how he managed its portfolio) we arbitrarily describe in our workpapers what should be audit findings
               as management findings to avoid to have to evaluate the control implications. Furthermore, the fact
               that companies often hire ex auditors in their finance department before they possess the level of skills
               needed, results in auditors having to fix items that should not be part of our job (i.e. most financial
               statements should be audited once management reviews them yet the auditor review and comment on
               them while they're still in draft form, voiding the possibility to assess management competency). Lastly,
               given that as shown above to make partner you need to support and not speak up to the leaders or
               criticize them, it is very common for peers and managers, as emerged in a myriad of day to day
               conversations, that there is a trend to also sign off or not sign off steps that are deemed not completely
               correct because in any case is "partner responsibility" and because you "need to keep your head down"
               if you want to progress.

               I'd like to recommend to the SEC to have an enforcement team to inspect a sample of audit jobs in the
               silicon valley office by conducting subpoena of original company control documents to then compare
               them with what is documented in the audit workpapers and to also conduct independent interviews to
               really assess the competence of most of the finance department key figures within such companies. This
               would hopefully achieve to expose the collusion between partners and management aimed to maintain
               a successful relationship of management paying us the fees and auditors picking and choosing what to
               call an audit issue to avoid to upset the very same management that are supposed to audit. Again, by
               documenting that a finding is noted by management in the workpapers would never allow an inspector
               to realize that such findings were instead audit adjustments, because is not part of the inspector
               mandate to subpoena original company documents. An additional example of what I reported is also
               noticeable in the survey attached in attachment A when a partner wanted to print an audit memo and
               randomly leaving it on a cube so that management would find it and copy it and make it their own
               workpaper, rather than noticing the issue that management didn't have the competence to prepare
               rationale for their position.

               Furthermore I'd like the SEC to sanction the firm for a flaw in its quality control program. Currently the
               firm inspect every partner once every 3 years, however a partner reviews only 25% of each step in an
               audit, while currently there is no program that regularly inspect the leading manager of the jobs, who
               are inspected only if they work for the partner who is inspected during that cycle. This has caused
               extreme disparity in quality control check of the managers (who reviews the remaining 75% of an audit)
               whereby some are reviewed each year, while others are never inspected or only once every few years.

               I raised the concerns of tone at the top to my market assurance leader who in response said he would
               have escalated them, but to date no action nor response has been provided.




Confidential                                                                                                             PwC _B00000794

                                                              DX1139-47
                    Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 49 of 79



               History of Events - SEC matter

               In 2014 I started noticing signs of a concerning trend involving partners at this firm in my public
               engagement A. During February 2014 on my public account I advocated paragraph of our guide to
               express disagreement with my partner on what was our professional judgement on the engagement
               where I was working on. I presented a summary of my findings involving past 3 years, and the
               consultation that followed awarded me the point that hadn't we consulted we'd have violated firm
               policies. Also, I challenged the opinion on internal controls which was able to be issued thanks to me
               creating a control the day before the filing of the form 10-K which was never documented nor discussed
               with the Company.

               After the episodes narrated above, I started having discussions about our conduct on internal control
               opinion and I was told that probably many company in our portfolio should have a material weakness
               opinion, but if we're the only one to do so we'd be out of business.

               The other trend that emerged is that our documentation inflates the activities and competence that
               company A had with the result that upon inspection, it would not be possible for inspectors to actually
               realize the level of competence and the number of audit adjustments issued in that audit, which were
               documented as "management findings" which do not need to be evaluated for control implications.

               On most non-public jobs we prepare financial statements and assist management with entries that they
               cannot prepare, and by auditing standard this could constitute a material weakness in their controls
               within the finance department, yet very few and mostly those that are close to go IPO present such
               opinion.

               Additionally as further concern to the tone at the top in the silicon valley office, when talking to a
               manager of another public company B, he mentioned that he personally saw a critical memo including a
               control that did not exist, but that was documented to avoid to have to evaluate a significant control
               gap. The manager even reported that the memo had all the other controls with links to our
               documentation, except that single key control which was not linked to anything.

               I also several conversations with the team of another public company, C, which involved possible
               independence violations, first when we performed the valuation of shares for tax purposes, who we
               then audited (for independence we should not audit our own work), but such company one year later
               hired the leading manager of the audit team before the cool-off period expired. To go around the
               independence requirement such company hired the resource by giving him a title that did not seem to
               belong to the finance department, yet factually such resource had significant involvement during the
               audit, constituting a possible independence violation. Additionally the independence policy foresees in
               this case that "a PwC partner not involved in the engagement must review the first annual audit in
               which the former PwC partner or practice staff member is involved at the audit client to determine
               whether the engagement team maintained the appropriate level of skepticism when evaluating the
               representations and work of the former PwC partner or practice staff member". This is the same
               company where previous managers reported to me that we were being very lenient and for instance
               there were issues of understaffing that "everyone knows" but no one brings up for concern to lose the
               account.




Confidential                                                                                                            PwC _B00000795

                                                              DX1139-48
                     Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 50 of 79



               The concerns continued with the behavior observed also in Company D, where the partner referenced
               to the fact that we should be careful not to be disruptive of the market by being the only firm to issue
               material weaknesses and we 1 d be mindful of who were the board member of the company. The year-
               end audit of the this public company denoted multiple issues and as a result of lack of of inaccurate
               auditing procedures occurred in previous years.

               Lastly, on another public Company, E, in an internal all hands training, it was advertised as example of
               good relationship, the fact that the audit team after missing their coach flight, accepted to fly with the
               CFO private jet back to San Jose to attend the firm internal party, despite this would constitute an
               independence violation both in fact and in appearance.
                                                                                                       11
               The fact that even in trainings the firm refers to the management of the company as clienf\ led me to
               the concern that the audit firm in this office has now institutionalized a tone at the top that validates a
               significant conflict of interest.

               The concern I have to which the 4 companies above are examples, is that auditors are paid by
               management, and in order to keep the account (because each partner is obviously rewarded based on
               how he managed its portfolio) we arbitrarily describe in our workpapers what should be audit findings
               as management findings to avoid to have to evaluate the control implications. Furthermore, the fact
               that companies often hire ex auditors in their finance department before they possess the level of skills
               needed, results in auditors having to fix items that should not be part of our job (i.e. most financial
               statements should be audited once management reviews them yet the auditor review and comment on
               them while theire still in draft form, voiding the possibility to assess management competency). Lastly,
               given that as shown above to make partner you need to support and not speak up to the leaders or
               criticize them, it is very common for peers and managers, as emerged in a myriad of day to day
               conversations, that there is a trend to also sign off or not sign off steps that are deemed not completely
               correct because in any case is "partner responsibility 11 and because you "need to keep your head down 11
               if you want to progress.

               l1 d like to recommend to the SEC to have an enforcement team to inspect a sample of audit jobs in the
               silicon valley office by conducting subpoena of original company control documents to then compare
               them with what is documented in the audit workpapers and to also conduct independent interviews to
               really assess the competence of most of the finance department key figures within such companies. This
               would hopefully achieve to expose the collusion between partners and management aimed to maintain
               a successful relationship of management paying us the fees and auditors picking and choosing what to
               call an audit issue to avoid to upset the very same management that are supposed to audit. Again, by
               documenting that a finding is noted by management in the workpapers would never allow an inspector
               to realize that such findings were instead audit adjustments, because is not part of the inspector
               mandate to subpoena original company documents. An additional example of what I reported is also
               noticeable in the survey attached in attachment A when a partner wanted to print an audit memo and
               randomly leaving it on a cube so that management would find it and copy it and make it their own
                                                                                   1
               workpaper, rather than noticing the issue that management didn t have the competence to prepare
               rationale for their position.

               Furthermore l1 d like the SEC to sanction the firm for a flaw in its quality control program. Currently the
               firm inspect every partner once every 3 years, however a partner reviews only 25% of each step in an
               audit, while currently there is no program that regularly inspect the leading manager of the jobs, who




Confidential                                                                                                             PwC _B00000796

                                                              DX1139-49
                    Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 51 of 79



               are inspected only if they work for the partner who is inspected during that cycle. This has caused
               extreme disparity in quality control check of the managers (who reviews the remaining 75% of an audit)
               whereby some are reviewed each year, while others are never inspected or only once every few years.

               I raised the concerns of tone at the top to my market assurance leader who in response said he would
               have escalated them, but to date after 3 months no action nor response has been provided.




Confidential                                                                                                    PwC _B00000797

                                                           DX1139-50
               Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 52 of 79

   nice girl? - Stack, Tone, Durbin
   Fantastic Beasts and where to find them - Redmayne, Farrell, Depp
   Lady be Good - Young
   Honolulu        Young
   Captive City - Forsyhte




   3526 + independence memo
   national memo, 3023 memo final




   https://pwc.condecosoftware.com/FuncLinks/master.asp


   GLOBAL ENTRY - Passengers


   5582568186


   US-US SJ Assurance Market Teams


   SJ RA Managers & Above


   Daltanious$1 - Passport


   Zeratul$1 - Paypal


   Defiant$1 comcast


   Regula$2 Ebay


   Zeratul$1 Linkedin


   Christian mingle - Wgenzol - kaawsdlg


   gmail - Wgenzo$12




   recgonize rev. step : 2 models    (over time and point in time)   Service - ratable/T&M.
   std gives criteria, start with over time, if fail then u go point in time
   over time if u have one of the 3:
   11 benefit is deliv and cosnumed over time
   21 if build asset that has no lalternative use (custom) and right to payment u
   recognize
   as u build asset.


   if asset is an iphone - i cant sell them to anyone else.



Confidential                                                                         PwC _800000798

                                            DX1139-51
               Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 53 of 79


   EKtagonlll@yahoo.com
   Defiant$1


   Measure currency local to functional USD then historical for non-monetary
   if functional is local then translate all and OCI and CTA


   pw 884546


   Passport: NCC1701A1701


   Ebay: Beralios$1




   How do I sign up for Reservationless Conferencing?
   Call AT&T at 1-800-846-7959 (within the US)      or 205-206-2324   (outside the US) and tell
   the specialist that you want to sign up for PwC Reservationless Conferencing under the
   PwC Branded Reservationless platform. Have the following information ready for the
   specialist:


   Name
   GUID (Global User ID) e.g.,      jsmith00l
   Office telephone number
   Mailing address      (your wallet card will be sent here)
   E-mail address
   Fax number




Confidential                                                                           PwC _800000799

                                                DX1139-52
                    Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 54 of 79

                                             CONNOR GROUP
                             AT-WILL EMPLOYMENT, CONFIDENTIAL INFORMATION,
                            INVENTION ASSIGNMENT, AND ARBITRATION AGREEMENT

                      As a condition of my employment with Connor Group, its subsidiaries, affiliates,
               successors or assigns (together, the "Company"), and in consideration of my employment with
               the Company and my receipt of the compensation now and hereafter paid to me by Company, I
               agree to the following provisions of this Connor Group At-Will Employment, Confidential
               Information, Invention Assignment, and Arbitration Agreement (this "Agreement"):

                       1.      AT-WILL EMPLOYMENT

                    I UNDERSTAND AND ACKNOWLEDGE THAT MY EMPLOYMENT WITH THE
               COMPANY IS FOR NO SPECIFIED TERM AND CONSTITUTES "AT-WILL"
               EMPLOYMENT. I ALSO UNDERSTAND THAT ANY REPRESENTATION TO THE
               CONTRARY IS UNAUTHORIZED AND NOT VALID UNLESS IN WRITING AND
               SIGNED BY THE PRESIDENT OR CEO OF CONNOR GROUP. ACCORDINGLY, I
               ACKNOWLEDGE THAT MY EMPLOYMENT RELATIONSHIP MAY BE TERMINATED
               AT ANY TIME, WITH OR WITHOUT GOOD CAUSE OR FOR ANY OR NO CAUSE, AT
               MY OPTION OR AT THE OPTION OF THE COMP ANY, WITH OR WITHOUT NOTICE. I
               FURTHER ACKNOWLEDGE THAT THE COMPANY MAY MODIFY JOB TITLES,
               SALARIES, AND BENEFITS FROM TThilE TO TIME AS IT DEEMS NECESSARY.

                       2.      CONFIDENTIALITY

                               A. Definition of Confidential lr?formation. I understand that "Company
               Confidential Information" means information (including any and all combinations of
               individual items of information) that the Company has or will develop, acquire, create, compile,
               discover or own, that has value in or to the Company's business which is not generally known
               and which the Company wishes to maintain as confidential. Company Confidential Information
               includes both information disclosed by the Company to me, and information developed or
               learned by me during the course of my employment with Company. Company Confidential
               Information also includes all information of which the unauthorized disclosure could be
               detrimental to the interests of Company, whether or not such information is identified as
               Company Confidential Information. By example, and without limitation, Company Confidential
               Information includes any and all non-public information that relates to the actual or anticipated
               business and/or products, research or development of the Company, or to the Company's
               technical data, trade secrets, or know-how, including, but not limited to, research, product plans,
               or other information regarding the Company's products or services and markets therefor,
               customer lists and customers (including, but not limited to, customers of the Company on which
               I called or with which I may become acquainted during the term of my employment), software,
               developments, inventions, discoveries, ideas, processes, formulas, technology, designs,
               drawings, engineering, hardware configuration information, marketing, finances, and other
               business information disclosed by the Company either directly or indirectly in writing, orally or
               by drawings or inspection of premises, parts, equipment, or other Company property.
               Notwithstanding the foregoing, Company Confidential Information shall not include any such
               information which I can establish (i) was publicly known or made generally available prior to
               the time of disclosure by Company to me; (ii) becomes publicly known or made generally
               available after disclosure by Company to me through no wrongful action or omission by me; or

               Connor Group - CA Form At-Will Employment Confidential Infonnation, etc. Argeement_(palibl_6476116_1)




Confidential                                                                                                      PwC _B00000800

                                                            DX1139-53
                   Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 55 of 79

               (iii) is in my rightful possession, without confidentiality obligations, at the time of disclosure by
               Company as shown by my then-contemporaneous written records; provided that any
               combination of individual items of information shall not be deemed to be within any of the
               foregoing exceptions merely because one or more of the individual items are within such
               exception, unless the combination as a whole is within such exception. I understand that nothing
               in this Agreement is intended to limit employees' rights to discuss the terms, wages, and
               working conditions of their employment, as protected by applicable law.

                              B. Nonuse and Nondisclosure. I agree that during and after my employment
               with the Company, I will hold in the strictest confidence, and take all reasonable precautions to
               prevent any unauthorized use or disclosure of Company Confidential Information, and I will not
               (i) use the Company Confidential Information for any purpose whatsoever other than for the
               benefit of the Company in the course of my employment, or (ii) disclose the Company
               Confidential Information to any third party without the prior written authorization of the
               President, CEO, or the Board of Directors of the Company. Prior to disclosure when compelled
               by applicable law; I shall provide prior written notice to the President, CEO, and General
               Counsel of Connor Group (as applicable). I agree that I obtain no title to any Company
               Confidential Information, and that as between Company and myself, Connor Group retains all
               Confidential Information as the sole property of Connor Group. I understand that my
               unauthorized use or disclosure of Company Confidential Information during my employment
               may lead to disciplinary action, up to and including immediate termination and legal action by
               the Company. I understand that my obligations under this Section 2.B shall continue after
               termination of my employment.

                              C. Former Employer Confidential Iriformation. I agree that during my
               employment with the Company, I will not improperly use, disclose, or induce the Company to
               use any proprietary information or trade secrets of any former employer or other person or
               entity with which I have an obligation to keep in confidence. I further agree that I will not bring
               onto the Company's premises or transfer onto the Company's technology systems any
               unpublished document, proprietary information, or trade secrets belonging to any such third
               party unless disclosure to, and use by, the Company has been consented to in writing by such
               third party.

                               D. Third Party Information. I recognize that the Company has received and in
               the future will receive from third parties associated with the Company, e.g., the Company's
               customers, suppliers, licensors, licensees, partners, or collaborators ("Associated Third
               Parties"), their confidential or proprietary information ("Associated Third Party Confidential
               Information") subject to a duty on the Company's part to maintain the confidentiality of such
               Associated Third Party Confidential Information and to use it only for certain limited purposes.
               By way of example, Associated Third Party Confidential Information may include the habits or
               practices of Associated Third Parties, the technology of Associated Third Parties, requirements
               of Associated Third Parties, and information related to the business conducted between the
               Company and such Associated Third Parties. I agree at all times during my employment with
               the Company and thereafter, that I owe the Company and its Associated Third Parties a duty to
               hold all such Associated Third Party Confidential Information in the strictest confidence, and
               not to use it or to disclose it to any person, firm, corporation, or other third party except as
               necessary in carrying out my work for the Company consistent with the Company's agreement
               with such Associated Third Parties. I further agree to comply with any and all Company policies
               and guidelines that may be adopted from time to time regarding Associated Third Parties and

                                                          Page 2 of 17




Confidential                                                                                                  PwC _B00000801

                                                          DX1139-54
                    Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 56 of 79

                Associated Third Party Confidential Information. I understand that my unauthorized use or
                disclosure of Associated Third Party Confidential Information or violation of any Company
                policies during my employment may lead to disciplinary action, up to and including immediate
                termination and legal action by the Company.

                      3.      OWNERSHIP

                                 A. Assignment of Inventions. As between the Company and myself, I agree that
               all right, title, and interest in and to any and all copyrightable material, notes, records, drawings,
               designs, logos, inventions, improvements, developments, discoveries, ideas and trade secrets
               conceived, discovered, authored, invented, developed or reduced to practice by me, solely or in
               collaboration with others, during the period of time I am in the employ of the Company
               (including during my off-duty hours), or with the use of Company's equipment, supplies,
               facilities, or Company Confidential Information, and any copyrights, patents, trade secrets, mask
               work rights or other intellectual property rights relating to the foregoing, except as provided in
               Section 3.G below (collectively, "Inventions"), are the sole property of Connor Group. I also
               agree to promptly make full written disclosure to Connor Group of any Inventions, and to deliver
               and assign and hereby irrevocably assign fully to Connor Group all of my right, title and interest
               in and to Inventions. I agree that this assignment includes a present conveyance to Connor Group
               of ownership of Inventions that are not yet in existence. I further acknowledge that all original
               works of authorship that are made by me (solely or jointly with others) within the scope of and
               during the period of my employment with the Company and that are protectable by copyright are
               "works made for hire," as that term is defined in the United States Copyright Act. I understand
               and agree that the decision whether or not to commercialize or market any Inventions is within
               the Company's sole discretion and for the Company's sole benefit, and that no royalty or other
               consideration will be due to me as a result of the Company's efforts to commercialize or market
               any such Inventions.

                           B. Pre-Existing Materials I will inform Connor Group in wntmg before
           incorporating any inventions, discoveries, ideas, original works of authorship, developments,
           improvements, trade secrets and other proprietary information or intellectual property rights
           owned by me or in which I have an interest prior to, or separate from, my employment with the
           Company, including, without limitation, any such inventions that are subject to California Labor
           Code Section 2870 (attached hereto as Exhibit B) ("Prior Inventions") into any Invention or
           otherwise utilizing any such Prior Invention in the course of my employment with the Company;
           and the Company is hereby granted a nonexclusive, royalty-free, perpetual, irrevocable,
           transferable worldwide license (with the right to grant and authorize sublicenses) to make, have
           made, use, import, offer for sale, sell, reproduce, distribute, modify, adapt, prepare derivative
           works of, display, perform, and otherwise exploit such Prior Inventions, without restriction,
           including, without limitation, as part of or in connection with such Invention, and to practice any
           method related thereto. I will not incorporate any inventions, discoveries, ideas, original works
           of authorship, developments, improvements, trade secrets and other proprietary information or
           intellectual property rights owned by any third party into any Invention without Connor Group's
           prior written permission. I have attached hereto as Exhibit A, a list describing all Prior
           Inventions or, if no such list is attached, I represent and warrant that there are no such Prior
           Inventions. Furthermore, I represent and warrant that if any Prior Inventions are included on
           Exhibit A, they will not materially affect my ability to perform all obligations under this
           Agreement.


                                                           Page 3 of 17




Confidential                                                                                                   PwC _B00000802

                                                           DX1139-55
                    Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 57 of 79

                               C. Jvforal Rights. Any assignment to Connor Group of Inventions includes all
               rights of attribution, paternity, integrity, modification, disclosure and withdrawal, and any other
               rights throughout the world that may be known as or referred to as "moral rights," "artist's
               rights," "droit moral," or the like (collectively, "Moral Rights"). To the extent that Moral Rights
               cannot be assigned under applicable law, I hereby waive and agree not to enforce any and all
               Moral Rights, including, without limitation, any limitation on subsequent modification, to the
               extent permitted under applicable law.

                              D. Jvfaintenance of Records·. I agree to keep and maintain adequate, current,
               accurate, and authentic written records of all Inventions made by me (solely or jointly with
               others) during the term of my employment with the Company. The records will be in the form of
               notes, sketches, drawings, electronic files, reports, or any other format that may be specified by
               the Company. As between Company and myself, the records are and will be available to and
               remain the sole property of Connor Group at all times.

                               E. Further Assurances. I agree to assist the Company, or its designee, at the
               Company's expense, in every proper way to secure the Company's rights in the Inventions in any
               and all countries, including the disclosure to the Company of all pertinent information and data
               with respect thereto, the execution of all applications, specifications, oaths, assignments, and all
               other instruments that the Company shall deem proper or necessary in order to apply for,
               register, obtain, maintain, defend, and enforce such rights, and in order to deliver, assign and
               convey to the Company, its successors, assigns, and nominees the sole and exclusive rights, title,
               and interest in and to all Inventions, and testifying in a suit or other proceeding relating to such
               Inventions. I further agree that my obligations under this Section 3.E shall continue after the
               termination of this Agreement.

                               F. Attorney-in-Fact. I agree that, if the Company is unable because of my
               unavailability, mental or physical incapacity, or for any other reason to secure my signature with
               respect to any Inventions, including, without limitation, for the purpose of applying for or
               pursuing any application for any United States or foreign patents or mask work or copyright
               registrations covering the Inventions assigned to Connor Group in Section 3.A, then I hereby
               irrevocably designate and appoint the Company and its duly authorized officers and agents as my
               agent and attorney-in-fact, to act for and on my behalf to execute and file any papers and oaths,
               and to do all other lawfully permitted acts with respect to such Inventions to further the
               prosecution and issuance of patents, copyright and mask work registrations with the same legal
               force and effect as if executed by me. This power of attorney shall be deemed coupled with an
               interest, and shall be irrevocable.

                          G. Exception to Assignments. I UNDERSTAND THAT THE PROVISIONS OF
               THIS AGREEMENT REQUIRING ASSIGNMENT OF INVENTIONS (AS DEFINED UNDER
               SECTION 3.A ABOVE) TO CONNOR GROUP DO NOT APPLY TO ANY INVENTION
               IHA T QUALIFIES FULLY UNDER THE PROVISIONS OF CALIFORNIA LABOR CODE
               SECTION 2870 (ATTACHED HERETO AS EXHIBIT B). I WILL ADVISE CONNOR
               GROUP PROl'vfPTLY IN WRITING OF ANY INVENTIONS THAT I BELIEVE MEET THE
               CRITERIA IN CALIFORNIA LABOR CODE SECTION 2870 AND ARE NOT OTHERWISE
               DISCLOSED ON EXHIBIT A TO PERMIT A DETERMINATION OF OWNERSHIP BY THE
               COMP ANY. ANY SUCH DISCLOSURE WILL BE RECEIVED IN CONFIDENCE.




                                                          Page 4 of 17




Confidential                                                                                                 PwC _B00000803

                                                          DX1139-56
                   Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 58 of 79

                     4.      CONFLICTING OBLIGATIONS

                              A. Current Obligations. I agree that during the term of my employment with the
               Company, I will not engage in or undertake any other employment, occupation, consulting
               relationship, or commitment that is directly related to the business in which the Company is
               now involved or becomes involved or has plans to become involved, nor will I engage in any
               other activities that conflict with my obligations to the Company.

                              B. Prior Relationships. Without limiting Section 4.A, I represent and warrant
               that I have no other agreements, relationships, or commitments to any other person or entity that
               conflict with the provisions of this Agreement, my obligations to the Company under this
               Agreement, or my ability to become employed and perform the services for which I am being
               hired by the Company. I further agree that ifl have signed a confidentiality agreement or similar
               type of agreement with any former employer or other entity, I will comply with the terms of any
               such agreement to the extent that its terms are lawful under applicable law. I represent and
               warrant that after undertaking a careful search (including searches of my computers, cell
               phones, electronic devices, and documents), I have returned all property and confidential
               information belonging to all prior employers (and/or other third parties I have performed
               services for in accordance with the terms of my applicable agreement). Moreover, I agree to
               fully indemnify the Company, its directors, officers, agents, employees, investors, shareholders,
               administrators, affiliates, divisions, subsidiaries, predecessor and successor corporations, and
               assigns for all verdicts, judgments, settlements, and other losses incurred by any of them
               resulting from my breach of my obligations under any agreement with a third party to which I
               am a party or obligation to which I am bound, as well as any reasonable attorneys' fees and
               costs if the plaintiff is the prevailing party in such an action, except as prohibited by law.

                     5.      RETURN OF COMPANY MATERIALS

                              A. Definition of Electronic Media Equipment and Electronic Jvfedia Systems. I
               understand that "Electronic Media Equipment" includes, but is not limited to, computers,
               external storage devices, thumb drives, handheld electronic devices, telephone equipment, and
               other electronic media devices. I understand that "Electronic Media Systems" includes, but is
               not limited to, computer servers, messaging and email systems or accounts, and web-based
               services (including cloud-based information storage accounts), whether provided for my use
               directly by the company or by third-party providers on behalf of the company.

                              B. Return of Company Property. I understand that anything that I created or
               worked on for the Company while working for the Company belongs solely to the Company
               and that I cannot remove, retain, or use such information without the Company's express
               written permission. Accordingly, upon separation from employment with the Company or upon
               the Company's request at any other time, I will immediately deliver to Connor Group, and will
               not keep in my possession, recreate, or deliver to anyone else, any and all Company property,
               including, but not limited to, Company Confidential Information, Associated Third Party
               Confidential Information, all Company equipment including all Company Electronic Media
               Equipment, all tangible embodiments of the Inventions, all electronically stored information and
               passwords to access such property, Company credit cards, records, data, notes, notebooks,
               reports, files, proposals, lists, correspondence, specifications, drawings, blueprints, sketches,
               materials, photographs, charts, any other documents and property, and reproductions of any of



                                                        Page 5 of 17




Confidential                                                                                              PwC _B00000804

                                                        DX1139-57
                    Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 59 of 79

               the foregoing items, including, without limitation, those records maintained pursuant to Section
               3.D.

                             C. Return of Company Information on Company Electronic Media Equipment.
               In connection with my obligation to return information to the Company, I agree that I will not
               copy, delete, or alter any information, including personal information voluntarily created or
               stored, contained upon my Company Electronic Media Equipment before I return the
               information to the Company.

                              D. Return of Company Information on Personal Electronic Media Equipment. In
               addition, if I have used any personal Electronic Media Equipment or personal Electronic Media
               Systems to create, receive, store, review, prepare or transmit any Company information,
               including but not limited to, Company Confidential Information, I agree to make a prompt and
               reasonable search for such information in good faith, including reviewing any personal
               Electronic Media Equipment or personal Electronic Media Systems to locate such information
               and if I locate such information I agree to notify the Company of that fact and then provide the
               Company with a computer-useable copy of all such Company information from those
               equipment and systems; and I agree to cooperate reasonably with the Company to verify that the
               necessary copying is completed (including upon request providing a sworn declaration
               confirming the return of property and deletion of information), and, upon confirmation of
               compliance by the Company, I agree to delete and expunge all Company information.

                              E. No Expectation of Privacy in Company Property. I understand that I have no
               expectation of privacy in Company property, and I agree that any Company property situated on
               Company premises, or held by third-pmiy providers for the benefit of the company, is subject to
               inspection by Company personnel at any time with or without further notice. I also understand
               and agree that as it relates to the Company's desire to protect its confidential and proprietary
               information, I have no expectation of privacy as to any personal Electronic Media Equipment or
               personal Electronic Media Systems that I have used for Company purposes. I further agree that
               the Company, at its sole discretion, may have access to such personal Electronic Media
               Equipment or personal Electronic Media Systems to retrieve, destroy, or ensure the permanent
               deletion of Company information from such equipment or systems. I also consent to an exit
               interview and an audit to confirm my compliance with this Section 5, and I will certify in
               writing that I have complied with the requirements of this Section 5.

                      6.     TERMINATION CERTIFICATION

                       Upon separation from employment with the Company, I agree to immediately sign and
               deliver to the Company the "Termination Certification" attached hereto as Exhibit C. I also agree
               to keep Connor Group advised of my home and business address for a period of three (3) years
               after termination of my employment with the Company, so that the Company can contact me
               regarding my continuing obligations provided by this Agreement.

                      7.     NOTIFICATION OF NEW EMPLOYER

                       In the event that I leave the employ of the Company, I hereby grant consent to
               notification by the Company to my new employer about my obligations under this Agreement




                                                         Page 6 of 17




Confidential                                                                                              PwC _B00000805

                                                         DX1139-58
                    Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 60 of 79

                      8.      SOLICITATION OF EJVIPLOYEES

                       To the fullest extent permitted under applicable law, I agree that during my employment
               and for a period of twelve (12) months immediately following the termination of my relationship
               with the Company for any reason, whether voluntary or involuntary, with or without cause, I will
               not directly or indirectly solicit any of the Company's employees to leave their employment at
               the Company. I agree that nothing in this Section 8 shall affect my continuing obligations under
               this Agreement during and after this twelve (12) month period, including, without limitation, my
               obligations under Section 2.

                      9.      CONFLICT OF INTEREST GUIDELINES

                       I agree to diligently adhere to all policies of the Company, including the Company's
               insider trading policies and the Company's Conflict of Interest Guidelines. A copy of the
               Company's current Conflict of Interest Guidelines is attached as Exhibit D hereto, but I
               understand that these Conflict of Interest Guidelines may be revised from time to time during my
               employment.

                      10.    REPRESENTATIONS

                       Without limiting my obligations under Section 3.E above, I agree to execute any proper
               oath or verify any proper document required to carry out the terms of this Agreement. I represent
               and warrant that my performance of all the terms of this Agreement will not breach any
               agreement to keep in confidence information acquired by me in confidence or in trust prior to my
               employment by the Company. I hereby represent and warrant that I have not entered into, and I
               will not enter into, any oral or written agreement in conflict herewith.

                      11.    AUDIT

                       I acknowledge that I have no reasonable expectation of privacy in any computer,
               handheld device, telephone, voicemail, email or other technology system that is used to conduct
               the business of the Company. All information, data, and messages created, received, sent, or
               stored in these systems are, at all times, the property of the Company. As such, the Company has
               the right to audit and search all such items and systems, without further notice to me, to ensure
               that the Company is licensed to use the software on the Company's devices in compliance with
               the Company's software licensing policies, to ensure compliance with the Company's policies,
               and for any other business-related purposes in the Company's sole discretion. I understand that I
               am not permitted to add any unlicensed, unauthorized, or non-compliant applications to the
               Company's technology systems, including, without limitation, open source or free software not
               authorized by the Company, and that I shall refrain from copying unlicensed software onto the
               Company's technology systems or using non-licensed software or websites. I understand that it is
               my responsibility to comply with the Company's policies governing use of the Company's
               documents and the internet, email, telephone, and technology systems to which I will have
               access in connection with my employment.

                      I am aware that the Company has or may acquire software and systems that are capable
               of monitoring and recording all Company network traffic to and from any computer, handheld
               device, telephone, voicemail, email or other technology system I may use to access the
               Company's internal networks. The Company reserves the right to access, review, copy, and


                                                         Page 7 of 17




Confidential                                                                                              PwC _B00000806

                                                         DX1139-59
                    Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 61 of 79

               delete any of the information, data, or messages accessed through these systems with or without
               notice to me and/or in my absence. This includes, but is not limited to, all e-mail messages sent
               or received, all website visits, all chat sessions, all news group activity (including groups visited,
               messages read, and postings by me), and all file transfers into and out of the Company's internal
               networks. The Company further reserves the right to retrieve previously deleted messages from
               e-mail or voicemail and monitor usage of the Internet, including websites visited and any
               information I have downloaded. In addition, the Company may review Internet and technology
               systems activity and analyze usage patterns, and may choose to publicize this data to assure that
               technology systems are devoted to legitimate business purposes.

                       12.    ARBITRATION AND EQUITABLE RELIEF

                           A. Arbitration. IN CONSIDERATION OF MY EMPLOYMENT WITH THE
               COMPANY, ITS PROMISE TO ARBITRATE ALL EMPLOYNIENT-RELATED DISPUTES,
               AND MY RECEIPT OF THE COMPENSATION, PAY RAISES, AND OTHER BENEFITS
               PAID TO ME BY THE COMPANY, AT PRESENT AND IN THE FUTURE, I AGREE THAT
               ANY AND ALL CONTROVERSIES, CLAIMS, OR DISPUTES WITH ANYONE
               (INCLUDING THE COMP ANY AND ANY EMPLOYEE, OFFICER, DIRECTOR,
               SHAREHOLDER, OR BENEFIT PLAN OF THE COMP ANY, IN THEIR CAPACITY AS
               SUCH OR OTHERWISE), ARISING OUT OF, RELATING TO, OR RESULTING FROM
               MY EMPLOYMENT OR RELATIONSHIP WITH THE COMP ANY OR THE
               TERJVIINATION OF MY EMPLOYMENT OR RELATIONSHIP WITH THE COMPANY,
               INCLUDING ANY BREACH OF THIS AGREEMENT, SHALL BE SUBJECT TO BINDING
               ARBITRATION UNDER THE FEDERAL ARBITRATION ACT AND PURSUANT TO THE
               ARBITRATION PROVISIONS SET FORTH IN CALIFORNIA CODE OF CIVIL
               PROCEDURE SECTIONS 1280 THROUGH 1294.2 (THE ''CCP ACT") AND CALIFORNIA
               LAW, AND SHALL BE BROUGHT IN MY INDIVIDUAL CAPACITY, AND NOT AS A
               PLAINTIFF, REPRESENTATIVE OR CLASS MEMBER IN ANY PURPORTED CLASS,
               COLLECTIVE OR REPRESENTATIVE PROCEEDING. NOTWITHSTANDING THE
               FOREGOING, I UNDERSTAND THAT I MAY BRING A PROCEEDING AS A PRIVATE
               ATTORNEY GENERAL AS PERMITTED BY LAW. FOR THE AVOIDANCE OF DOUBT,
               THE FEDERAL ARBITRATION ACT GOVERNS THIS AGREEMENT ANTI SHALL
               CONTINUE TO APPLY WITH FULL FORCE AND EFFECT NOTWITHSTANDING THE
               APPLICATION OF PROCEDURAL RULES SET FORTH IN THE CCP ACT AND
               CALIFORNIA LAW. I AGREE TO ARBITRATE ANY AND ALL COMMON LAW
               AND/OR STATUTORY CLAIMS UNDER LOCAL, STATE, OR FEDERAL LAW,
               INCLUDING, BUT NOT LIMITED TO, CLAIMS UNDER TITLE VU OF THE CIVIL
               RIGHTS ACT OF 1964, THE AMERICANS WITH DISABILITIES ACT OF 1990, THE
               AGE DISCRil\iHNATION IN EMPLOYMENT ACT OF 1967, THE OLDER WORKERS
               BENEFIT PROTECTION ACT, THE SARBANES-OXLEY ACT, THE WORKER
               ADJUSTMENT AND RETRAINING NOTIFICATION ACT, THE FAIR LABOR
               STANDARDS ACT, THE CALIFORNIA FAIR ElVIPLOYMENT AND HOUSING ACT,
               THE FAMILY AND MEDICAL LEA VE ACT, THE CALIFORNIA FAMILY RIGHTS
               ACT, THE CALIFORNIA LABOR CODE, CLAIMS RELATING TO EMPLOYMENT
               STATUS, CLASSIFICATION AND RELATIONSHIP WITH THE COMPANY, AND
               CLAIMS OF HARASSMENT, DISCRIMINATION, WRONGFUL TERMINATION,
               AND BREACH OF CONTRACT, EXCEPT AS PROHIBITED BYLAW. I ALSO
               AGREE TO ARBITRATE ANY AND ALL DISPUTES ARISING OUT OF OR
               RELATING TO THE INTERPRETATION OR APPLICATION OF THIS

                                                           Page 8 of 17




Confidential                                                                                                   PwC _B00000807

                                                           DX1139-60
                  Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 62 of 79

               AGREEMENT TO ARBITRATE, BUT NOT DISPUTES ABOUT THE
               ENFORCEABILITY, REVOCABILITY OR VALIDITY OF THIS AGREEMENT TO
               ARBITRATE OR ANY PORTION HEREOF. WITH RESPECT TO ALL SUCH
               CLAIMS AND DISPUTES THAT I AGREE TO ARBITRATE, I HEREBY EXPRESSLY
               AGREE TOWAIVE, AND DO WAIVE, ANY RIGHT TO A TRIAL BY JURY.
               NOTWITHSTANDING THE FOREGOING, I UNDERSTAND THAT NOTHING IN
               THIS AGREEl\iENT CONSTITUTES A WAI VER OF MY RIGHTS UNDER SECTION
               7 OF THE NATIONAL LABOR RELATIONS ACT. I FlJRTHER UNDERSTAND THAT
               THIS AGREEMENT TO ARBITRATE ALSO APPLIES TO ANY DISPUTES THAT THE
               COMPANY MAY HA VE WITH J\!IE.

                            B. Procedure. I AGREE THAT ANY ARBITRATION WILL BE
               ADMINISTERED BY JUDICIAL ARBITRATION & MEDIATION SERVICES, INC.
               ("JAMS"), PURSUANT TO ITS EMPLOYMENT ARBITRATION RULES & PROCEDURES
               (THE "JAMS RULES"), WHICH ARE AVAILABLE AT http://www.jamsadr.com/mles-
               employment-arbitration/ AND FROM HUMAN RESOURCES AND ATTACHED HERETO
               AS EXHIBITE. I AGREE THAT THE ARBITRATOR SHALL HAVE THE POWER TO
               DECIDE ANY MOTIONS BROUGHT BY ANY PARTY TO THE ARBITRATION,
               INCLUDING MOTIONS FOR SUMMARY JUDGMENT AND/OR ADJUDICATION, AND
               MOTIONS TO DISMISS AND DEMURRERS, APPLYING THE STANDARDS SET FORTH
               UNDER THE CALIFORNIA CODE OF CIVIL PROCEDURE. I AGREE THAT THE
               ARBITRATOR SHALL ISSUE A WRITTEN DECISION ON THE MERITS. I ALSO AGREE
               THAT THE ARBITRATOR SHALL HAVE THE POWER TO AWARD ANY REMEDIES
               AVAILABLE UNDER APPLICABLE LAW, AND THAT THE ARBITRATOR SHALL
               AWARD ATTORNEYS' FEES AND COSTS TO THE PREVAILING PARTY, WHERE
               PROVIDED BY APPLICABLE LAW. I AGREE THAT THE DECREE OR AWARD
               RENDERED BY THE ARBITRATOR MAY BE ENTERED AS A FINAL AND BINDING
               JUDGMENT IN ANY COURT HAVING JURISDICTION THEREOF. I UNDERSTAND
               THAT THE COMPANY WILL PAY FOR ANY ADMINISTRATIVE OR HEARING FEES
               CHARGED BY THE ARBITRATOR OR JAMS EXCEPT THAT I SHALL PAY ANY FILING
               FEES ASSOCIATED WITH ANY ARBITRATION THAT I INITIATE, BUT ONLY SO
               MUCH OF THE FILING FEES AS I WOULD HAVE INSTEAD PAID HAD I FILED A
               COMPLAINT IN A COURT OF LAW. I AGREE THAT THE ARBITRATOR SHALL
               ADMINISTER AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH
               CALIFORNIA LAW, INCLUDING THE CALIFORNIA CODE OF CNIL PROCEDURE
               AND THE CALIFORNIA EVIDENCE CODE, AND THAT THE ARBITRATOR SHALL
               APPLY SUBSTANTIVE AND PROCEDURAL CALIFORNIA LAW TO ANY DISPUTE OR
               CLAIM, WITHOUT REFERENCE TO RULES OF CONFLICT OF LAW TO THE EXTENT
               THAT THE JAMS RULES CONFLICT WITH CALIFORNIA LAW, CALIFORNIA LAW
               SHALL TAKE PRECEDENCE. I AGREE THAT ANY ARBITRATION UNDER THIS
               AGREEMENT SHALL BE CONDUCTED IN SANTA CLARA COUNTY, CALIFORNIA.

                         C. Remedy. EXCEPT AS PROVIDED BY THE CCP ACT AND THIS
               AGREEMENT, ARBITRATION SHALL BE THE SOLE, EXCLUSIVE, AND FINAL
               REMEDY FOR ANY DISPUTE BETWEEN ME AND THE COMPANY. ACCORDINGLY,
               EXCEPT AS PROVIDED FOR BY THE CCP ACT AND THIS AGREEMENT, NEITHER I
               NOR THE COMPANY WILL BE PERMITTED TO PURSUE OR PARTICIPATE IN COURT
               ACTION REGARDING CLAIMS THAT ARE SUBJECT TO ARBITRATION.


                                              Page 9 of 17




Confidential                                                                        PwC _B00000808

                                              DX1139-61
                    Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 63 of 79

                          D. Administrative Relief I UNDERSTAND THAT THIS AGREEMENT DOES
               NOT PROHIBIT ME FROM PURSUING AN ADMINISTRATIVE CLAIM WITH A LOCAL,
               STATE, OR FEDERAL ADMINISTRATIVE BODY OR GOVERNMENT AGENCY THAT IS
               AUTHORIZED TO ENFORCE OR ADMINISTER LAWS RELATED TO EMPLOYMENT,
               INCLUDING, BUT NOT LIMITED TO, THE DEPARTMENT OF FAIR EMPLOYMENT
               AND HOUSING, THE EQUAL EMPLOYlvIENT OPPORTUNITY CO?v1MISSION, THE
               NATIONAL LABOR RELATIONS BOARD, OR THE WORKERS' COMPENSATION
               BOARD. THIS AGREEMENT DOES, HOWEVER, PRECLUDE ME FROM PURSUING
               COURT ACTION REGARDING ANY SUCH CLAilvI, EXCEPT AS PERMITTED BY LAW.

                           E. Voluntaty Nature ofAgreement. I ACKNOWLEDGE AND AGREE THAT I
               AM EXECUTING THIS AGREEMENT VOLUNTARILY AND WITHOUT ANY DURESS
               OR UNDUE INFLUENCE BY THE COMP ANY OR ANYONE ELSE. I ACKNOWLEDGE
               AND AGREE THAT I HAVE RECEIVED A COPY OF THE TEXT OF CALIFORNIA
               LABOR CODE SECTION 2870 IN EXHIBIT B. I FURTHER ACKNOWLEDGE AND
               AGREE THAT I HAVE CAREFULLY READ THIS AGREEMENT AND THAT I HAVE
               ASKED ANY QUESTIONS NEEDED FOR 1'IE TO UNDERSTAND THE TERMS,
               CONSEQUENCES, AND BINDING EFFECT OF THIS AGREEMENT AND FULLY
               UNDERSTAND IT, INCLUDING THAT I AM WAIVING MY RIGHT TO A JURY TRIAL.
               FINALLY, I AGREE THAT I HAVE BEEN PROVIDED AN OPPORTUNITY TO SEEK THE
               ADVICE OF AN ATTORNEY OF MY CHOICE BEFORE SIGNING THIS AGREEMENT.

                      13.     MISCELLANEOUS

                               A. Governing Lem,·; Consent to Personal Jurisdiction. This Agreement will be
               governed by the laws of the State of California without regard to California's conflicts of law
               rules that may result in the application of the laws of any jurisdiction other than California. To
               the extent that any lawsuit is permitted under this Agreement, I hereby expressly consent to the
               personal and exclusive jurisdiction and venue of the state and federal courts located in California
               for any lawsuit filed against me by the Company.

                              B. Assignability. This Agreement will be binding upon my heirs, executors,
               assigns, administrators, and other legal representatives, and will be for the benefit of the
               Company, its successors, and its assigns. There are no intended third-party beneficiaries to this
               Agreement, except as may be expressly otherwise stated. Notwithstanding anything to the
               contrary herein, Connor Group may assign this Agreement and its rights and obligations under
               this Agreement to any entity under its common control or successor to all or substantially all of
               Connor Group's relevant assets, whether by merger, consolidation, reorganization,
               reincorporation, sale of assets or stock, or otherwise.

                              C. Entire Agreement. This Agreement, together with the Exhibits herein and any
               executed written offer letter between me and the Company, to the extent such materials are not in
               conflict with this Agreement, sets forth the entire agreement and understanding between the
               Company and me with respect to the subject matter herein and supersedes all prior written and
               oral agreements, discussions, or representations between us, including, but not limited to, any
               representations made during my interview(s) or relocation negotiations. I represent and warrant
               that I am not relying on any statement or representation not contained in this Agreement. Any
               subsequent change or changes in my duties, salary, compensation, conditions or any other terms
               of my employment will not affect the validity or scope of this Agreement.

                                                         Page 10 of 17




Confidential                                                                                                PwC _B00000809

                                                          DX1139-62
                    Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 64 of 79

                              D. Headings. Headings are used in this Agreement for reference only and shall
               not be considered when interpreting this Agreement

                              E. Severability. If a court or other body of competent jurisdiction finds, or the
               Parties mutually believe, any provision of this Agreement, or portion thereof, to be invalid or
               unenforceable, such provision will be enforced to the maximum extent permissible so as to effect
               the intent of the Parties, and the remainder of this Agreement will continue in full force and
               effect.

                              F. Jvfodification, Waiver. No modification of or amendment to this Agreement,
               nor any waiver of any rights under this Agreement, will be effective unless in a writing signed by
               the President or CEO of Connor Group and me. Waiver by Connor Group of a breach of any
               provision of this Agreement will not operate as a waiver of any other or subsequent breach.

                              G. Survivorship. The rights and obligations of the parties to this Agreement will
               survive termination of my employment with the Company.


               Date: - - - - - - - - - - - - - - -
                                                                    Signature




                                                                   Name of Employee (typed or printed)

               Witness:




               Signature




               Name (typed or printed)




                                                         Page 1 l of 17




Confidential                                                                                               PwC _B00000810

                                                         DX1139-63
                   Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 65 of 79

                                                   EXHIBIT A

                                          LIST OF PRIOR INVENTIONS
                                     AND ORIGINAL WORKS OF AUTHORSHIP

                                                                              Identifying Number or Brief
                           Title                         Date                          Description




               _   No inventions or improvements

                   Additional Sheets Attached


               Date: - - - - - - - - - - - - -
                                                             Signature




                                                             Name of Employee (typed or printed)




                                                   Page 12 of 17




Confidential                                                                                       PwC_B00000811

                                                   DX1139-64
                    Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 66 of 79


                                                           EXHIBITB

                                   CALIFORNIA LABOR CODE SECTION 2870
                           INVENTION ON OWN TIME-EXEMPTION FROM AGREEMENT

                       "(a)    Any provision in an employment agreement which provides that an employee
               shall assign, or offer to assign, any of his or her rights in an invention to his or her employer shall
               not apply to an invention that the employee developed entirely on his or her own time without
               using the employer's equipment, supplies, facilities, or trade secret information except for those
               inventions that either:

                             (1)    Relate at the time of conception or reduction to practice of the invention to
               the employer's business, or actual or demonstrably anticipated research or development of the
               employer; or

                              (2)     Result from any work performed by the employee for the employer.

                      (b)      To the extent a provision in an employment agreement purports to require an
               employee to assign an invention otherwise excluded from being required to be assigned under
               subdivision (a), the provision is against the public policy of this state and is unenforceable."




                                                           Page 13 of 17




Confidential                                                                                                    PwC _B00000812

                                                           DX1139-65
                    Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 67 of 79


                                                         EXHIBITC

                                 CONNOR GROUP TERMINATION CERTIFICATION

                      This is to certify that I do not have in my possession, nor have I failed to return, any
               devices, records, data, notes, reports, proposals, lists, correspondence, specifications, drawings,
               blueprints, sketches, materials, equipment, any other documents or property, or reproductions of
               any and all aforementioned items belonging to Connor Group, its subsidiaries, affiliates,
               successors or assigns (together, the "Company").

                      I further certify that I have complied with all the terms of the Company's At-Will
               Employment, Confidential Information, Invention Assignment, and Arbitration Agreement
               signed by me, including the reporting of any inventions and original works of authorship (as
               defined therein) conceived or made by me (solely or jointly with others), as covered by that
               agreement.

                       I further agree that, in compliance with the At-Will Employment, Confidential
               Information, Invention Assignment, and Arbitration Agreement, I will preserve as confidential
               all Company Confidential Information and Associated Third Party Confidential Information,
               including trade secrets, confidential knowledge, data, or other proprietary information relating to
               products, processes, know-how, designs, formulas, developmental or experimental work,
               computer programs, databases, other original works of authorship, customer lists, business plans,
               financial information, or other subject matter pertaining to any business of the Company or any
               of its employees, clients, consultants, or licensees.

                        I also agree that for twelve (12) months from this date, I will not directly or indirectly
               solicit any of the Company's employees to leave their employment at the Company. I agree that
               nothing in this paragraph shall affect my continuing obligations under the At-Will Employment,
               Confidential Information, Invention Assignment, and Arbitration Agreement during and after
               this twelve (12) month period, including, without limitation, my obligations under Section 2
               (Confidentiality) thereof.

                      After    leaving      the   Company's    employment,      I   will    be     employed     by

           ------------------------------
                                                                                                 in the position of




               Date: - - - - - - - - - - - - - - -
                                                                    Signature



                                                                    Name of Employee (typed or printed)

               Address for Notifications:




                                                         Page 14 of 17




Confidential                                                                                                  PwC _B00000813

                                                          DX1139-66
                    Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 68 of 79


                                                          EXHIBITD

                              CONNOR GROUP CONFLICT OF INTEREST GUIDELINES

                       It is the policy of Connor Group to conduct its affairs in strict compliance with the letter
               and spirit of the law and to adhere to the highest principles of business ethics. Accordingly, all
               officers, employees, and independent contractors must avoid activities that are in conflict, or give
               the appearance of being in conflict, with these principles and with the interests of the Company.
               The following are potentially compromising situations that must be avoided:
                   1.     Revealing confidential information to outsiders or misusing confidential
           information. Unauthorized divulging of information is a violation of this policy whether or not
           for personal gain and whether or not harm to the Company is intended. (The At-Will
           Employment, Confidential Information, Invention Assignment, and Arbitration Agreement
           elaborates on this principle and is a binding agreement.)
                     2.      Accepting or offering substantial gifts, excessive entertainment, favors, or
               payments that may be deemed to constitute undue influence or otherwise be improper or
               embarrassing to the Company.
                      3.      Participating in civic or professional organizations that might involve divulging
               confidential information of the Company.
                       4.     Initiating or approving personnel actions affecting reward or punishment of
               employees or applicants where there is a family relationship or is or appears to be a personal or
               social involvement.
                      5.      Initiating or approving any form of personal or social harassment of employees.
                      6.      Investing or holding outside directorship in suppliers, customers, or competing
               companies, including financial speculations, where such investment or directorship might
               influence in any manner a decision or course of action of the Company.
                      7.      Borrowing from or lending to employees, customers, or suppliers.
                      8.      Acquiring real estate of interest to the Company.
                       9.     Improperly using or disclosing to the Company any proprietary information or
               trade secrets of any former or concurrent employer or other person or entity with whom
               obligations of confidentiality exist.
                     10.     Unlawfully discussing prices, costs, customers, sales, or markets with competing
               companies or their employees.
                      11.     Making any unlawful agreement with distributors with respect to prices.
                       12.    Improperly using or authorizing the use of any inventions that are the subject of
               patent claims of any other person or entity.
                      13.     Engaging in any conduct that is not in the best interest of the Company.

                      Each officer, employee, and independent contractor must take every necessary action to
               ensure compliance with these guidelines and to bring problem areas to the attention of higher
               management for review. Violations of this conflict of interest policy may result in discharge
               without warning. I understand that nothing in this Agreement is intended to limit employees'

                                                         Page 15 of 17




Confidential                                                                                                 PwC _B00000814

                                                          DX1139-67
                   Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 69 of 79

               rights to discuss the terms, wages, and working conditions of their employment, as protected by
               applicable law.




                                                       Page 16 of 17




Confidential                                                                                             PwC _B00000815

                                                        DX1139-68
               Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 70 of 79


                                              [EXHIBITE

                      JUDICIAL ARBITRATION & MEDIATION SERVICES, INC.

                       EMPLOYMENT ARBITRATION RULES & PROCEDURES]

                                       [NOTE: SEE SECTION 13.B.]

                [RULES AVAILABLE AT http://www.jamsadr.com/rules-employment-arbitration/]




                                              Page 17 of 17




Confidential                                                                                PwC _B00000816

                                               DX1139-69
                                                Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 71 of 79


                         CONNOR
              -(G        G   ll   O   l)   f



                                               UnitedHealthcare Medical - Employee Contributions per Month - Effective January 1, 2015

                                                        Employee Only        Employee and Child(ren)       Employee and Spouse           Employee and Family

               Select Plus PPO 20/250/80%                  $95.00                   $261.00                     $261.00                       $428.00

               Select Plus PPO 20/500/80%                  $75.00                   $206.00                     $206.00                       $338.00

               Select Plus PPO 30/1500/70%                 $50.00                   $138.00                     $138.00                       $225.00

               Select Plus HSA 3000/80%                    $50.00                   $138.00                     $138.00                       $225.00

               Select Plus PPO 30/3000/80%                 $10.00                    $28.00                      $28.00                        $45.00


                                                   Principa] Dental ~ Employee Contributions per Month ~ Effective .January 1, 2015
C
><
~
                                                        Employee Only        Emplovee and Child(ren)       Employee and Spouse           Employee and Family
~
(.,)
CD
 I
                                                           $20.00                    $44.00                      $44.00                        $65.00
.......
0
                                                      VSP Vision - Employee Contributions per Month - Effective January 1, 2015
                                                        Employee Only        Employee and Child(ren)       Employee and Spouse           Employee and Family

                                                           $4.00                     $6.00                       $6.00                         $7.00




                                                                                                                                                    Prepared by KBI
                                                                                                                                                Revised 11/18/2014




          Confidential                                                                                                                                  PwC _B00000817
                   Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 72 of 79




                                     2016-2017 Employee Bonus Plan
                                    for Manager and Senior Manager
                                       Client Service Professionals




          1    I Page                     2016 - 2017 BONUS PLAN




Confidential                                                                         PwC _B00000818

                                                DX1139-71
                    Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 73 of 79




                   Summary ...........................................................................................................................................3

                   Definitions ........................................................................................................................................3

                   Plan Term and Eligibility ...................................................................................................................3

                   Standard Full-time Employee Hours .................................................................................................4

                   Elements of the Plan - Managers and Senior Managers ................................................................... 5

                        Quantitative Bonus .......................................................................................................................5

                        Qualitative Bonus .........................................................................................................................6

                   Modification or Termination of the Plan ..........................................................................................7

                   Benefits Unfunded ...........................................................................................................................7

                   Benefits Nontransferable .................................................................................................................7

                   No Employee Rights .........................................................................................................................7

                   Severability .......................................................................................................................................7

                   Responsibilities .................................................................................................................................8




          2    I Page                                                 2016 - 2017 BONUS PLAN




Confidential                                                                                                                                                        PwC _B00000819

                                                                                  DX1139-72
                    Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 74 of 79




               Summary
               This document defines the terms of Connor Group's ("CG") 2016/2017 Employee Bonus Plan for Manager and
               Senior Manager Client Service Professionals (the "Plan"). The Plan applies to the bonus year starting April 1,
               2016 and ending March 31, 2017. Effective April 1, 2016, the Plan supersedes all previous and existing
               performance-based employee bonus arrangements for Connor Group Client Service Professionals.


               Our objective is to deliver high quality and dedicated services to our clients enabling us to be the best in the
               markets we serve. We accomplish this objective by retaining professionals who consistently deliver high
               quality work and by rewarding professionals who provided dedicated client service.


                 The objective of the Plan is to reward great corporate citizenship, quality performance, and
                 dedicated client service that goes beyond the firm's expectations for a Client Service
                 Professional, thus enabling each professional to be in control of his or her bonus compensation.
                 The Plan aligns employees' bonus compensation with the firm's objectives.


               Definitions
               Client Service Professional: A Connor Group employee whose primary role is to provide Connor Group services to
               external clients.


               Bonus Year: Period starting April 1, 2016 and ending March 31, 2017.


               Client Chargeable Hours: Actual hours charged by a Client Service Professional to a client engagement.


               Sponsored Projects: Preapproved non-client projects. These projects will be administered by an authorizing
               Partner as described more fully under the Qualitative Bonus.


               Salary: Actual salary paid during the Bonus Year.


               HR Committee: Connor Group leadership committee with authority to administer the Plan on behalf of
               Connor Group. HR Committee includes representatives of the People Team and business lines within
               Connor Group.


               POD: A POD is a team of Client Service Professionals. Each Client Services Professional is assigned to a POD
               ("Partner on Deck"). All Client Service Professionals that perform primarily M&A work are assigned to the M&A
               POD. All Client Service Professionals that perform primarily FinOps work are assigned to the FinOps POD. All
               other Client Services Professionals are assigned to PODs based on their office location: (1) Tech Accounting - SF
               location; (2) Tech Accounting- Silicon Valley location; (3) Tech Accounting - Utah (or Middle America, MUSA)
               location; (4) Tech Accounting - NY location and (5) Tech Accounting - Europe.



               Plan Term and Eligibility
               The Plan is effective during the Bonus Year. Except as noted herein, all payments under the Plan will be

          3    I Page                                 2016 - 2017 BONUS PLAN




Confidential                                                                                                          PwC _B00000820

                                                              DX1139-73
                    Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 75 of 79



               made on or about June 30, 2017 (the "Payment Date"). In all instances, any payments under the Plan are
               contingent on being a current employee with Connor Group with no communicated resignation as of the
               Payment Date. CG offers both pregnancy disability leave (PDL) and paternity leave to employees. Details
               regarding PDL and paternity leave can be found in the Employee Handbook. Employees who are on a CG-
               approved leave of absence on the Payment Date will become eligible for bonus payments after their return
               to regular employee service of at least 20 full-time equivalent working days (i.e., performing client-billable
               work). No pro-rated bonus payments will be made to employees who are terminated (voluntarily or
               involuntarily) prior to the Payment Date.


               All Connor Group full-time salaried employees who are Client Service Professionals are eligible for participation
               in the Plan. Part-time salaried employees who are Client Service Professionals are eligible to participate in the
               Plan on a pro-rated basis if their work arrangement provides for at least 50% of a typical full-time schedule.
               Hourly employees, independent contractors, interns, and partners are not eligible to participate in the Plan.
               For new hires, participation in the bonus plan will be effective from the 1st day of the month following their
               start date and pro-rated accordingly.


               Terms of bonus arrangements beyond March 31, 2017 will be defined in a future plan as determined by the
               HR Committee.



               Standard Full-time Employee Hours
               Below is a reconciliation for a standard full-time CG client serving professional. The hours are summarized as
               per the categories defined in the 2016-2017 SpringAhead Charge Code Guide.


                Description                                                                             Hours        Notes
                Paid time off                                                                             200        1
                POD specific codes                                                                            90     2
                Firm general codes                                                                            40     3
                                                                                                              330

                Client billable codes and authorized project codes                                       1,750       4
                Total                                                                                    2,080

               1) For purposes of this calculation, paid time off includes flex time off, sick time off and
                 maternity/paternity leave.
               2) POD specific codes includes the following charge code categories: business development, people,
                 POD sponsored activities, recruiting/interviewing/onboarding, and training.
               3) Firm general codes includes the following charge code categories: administrative, firm meetings and
                 unassigned.
               4)Minimum hours to be incurred to be considered a full-time employee.



               Elements of the Plan - Managers and Senior Managers:
               The Plan for Managers and Senior Managers includes the following elements:

          4    I Page                                  2016 - 2017 BONUS PLAN




Confidential                                                                                                          PwC _B00000821

                                                               DX1139-74
                    Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 76 of 79



                Element                                 Description                               Summary of Terms
                Quantitative Bonus                      Bonus earned based upon                   Quantitative Bonus: up to 25%
                                                        achievement of billed hours to clients.   of Salary based on billed hours
                                                                                                  to clients throughout the Bonus
                                                                                                  Year.
                Qualitative Bonus                       Bonus earned based upon assessment        Qualitative Bonus: up to 7% of
                                                        of qualitative criteria defined below.    Salary with the possibility of an
                                                                                                  additional percentage based on
                                                                                                  assessment of qualitative
                                                                                                  factors by your POD leader.




               Quantitative Bonus

               Client Service Professionals will be eligible for a bonus based on billable hours worked.


               Managers and Senior Managers that meet or exceed the 1,750 billable hours threshold will be paid a
               Quantitative Bonus, calculated based on reaching various billable hour milestones. The Quantitative Bonus is
               calculated based on reaching billable hours milestones as a percentage of the Client Service Professional's
               Salary paid during the Bonus Year, in accordance with the following table:



                                                          Bonus*Eligible           Bonus
                                                                 Hours            Amount

                                                               1750               5.00%
                                                               1800                6.00%
                                                               1850                7.00%
                                                               1900               10.00%
                                                               1950               13.00%
                                                               :2000              17.00%
                                                               2065               18.75%
                                                               2125               20.25%
                                                               2180               22.00%
                                                               2240               23.75%
                                                               2300               25.00%

               We do not encourage Managers and Senior Managers to incur excessive billable hours during the Bonus Year.
               However, we recognize that if you do work extra hours above and beyond 2300, this is likely in response to
               urgent client needs throughout the year, and we want to provide a fair and equitable reward for your efforts
               and personal sacrifice. Therefore, at the discretion of POD Leader, an additional bonus will be considered as
               part of the Qualitative Bonus and will include an evaluation of the quality of the hours incurred.



          5    I Page                                 2016 - 2017 BONUS PLAN




Confidential                                                                                                                PwC _B00000822

                                                              DX1139-75
                    Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 77 of 79



               Bonuses are earned only upon exceeding the applicable threshold. There are no pro-rated bonus amounts for
               landing between bonus thresholds.


               Below are examples of Quantitative Bonus payment calculations.


                                 Example 1: 1,870 billable hours will result in payment of a Quantitative
                                 Bonus of 7% of the actual Salary paid during the Bonus Year. If the Client
                                 Service Professional receives a Qualitative Bonus of 5% of Salary, then
                                 the total combined bonus paid will be an amount equal to 12% of the
                                 actual Salary paid.

                                 Example 2: 2,200 billable hours will result in payment of a Quantitative
                                 Bonus at the level of 22% of the actual Salary paid during the Bonus Year.
                                 If the Client Service Professional receives a Qualitative Bonus of 5% of
                                 Salary, then the total combined bonus paid will be an amount equal to
                                 27% of the actual Salary paid.

               Any Client Services Professional who is working at a more than half-time and less than full-time level pursuant
               to his/her employment agreement with Connor Group will be eligible for a Quantitative Bonus based on a pro-
               rated hours threshold. For example, a person whose employment agreement contemplates a schedule of 60%
               of full-time will have threshold hours set at the standard threshold amounts multiplied by 60%.


               Any Client Services Professional who joins the firm and is eligible to participate in the plan for a portion of the
               Bonus Year will have his/her threshold hours pro-rated based on the number of eligible months worked during
               the Bonus Year.


               Client Services Professionals working full-time pursuant to an employment agreement who take paid pregnancy
               disability leave during the Bonus Year are eligible for a pro-rated Quantitative Bonus. The calculation will be
               based on the Salary earned during the Bonus Year (excluding any Salary paid as a pregnancy disability leave
               benefit). The hours threshold and bonus threshold amounts will be reduced pro-rata based on the number of
               complete months the employee worked full-time during the Bonus Year.




               Qualitative Bonus

               Qualitative Bonus dollars will be allocated to each POD to be used as the bonus pool. POD leaders will use
               their discretion in allocating his/her qualitative bonus amounts to employees in their PODs.


               The Qualitative Bonus will be evaluated by each POD leader based on the following criteria: (1) value provided
               to the client and engagement team from client engagements and (2) value provided to the firm from
               Sponsored Projects. An Authorizing Partner ("Partner") must request your time to work on a Sponsored
               Project. Additionally, the Partner must set up the approved charge code in SpringAhead in order for a CG
               professional to track time incurred.


          6    I Page                                  2016 - 2017 BONUS PLAN




Confidential                                                                                                            PwC _B00000823

                                                               DX1139-76
                    Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 78 of 79



               *The Qualitative Bonus is in addition to the Quantitative Bonus.

               It is critical to Connor Group's success that Client Service Professionals submit timecards in a timely fashion.
               Timecards are due at the end of the day on each Monday for the previous week and expense reports are due
               within five days of the end of the month when incurred. A Client Service Professional's Qualitative Bonus may
               be negatively affected in cases where the Client Service Professional consistently fails to submit timecards and
               expense reports when due. A maximum of three combined exceptions for timecards and expense reports
               during the Bonus Year are allowed before the bonus payout may be affected.



               Modification or Termination of the Plan
               Connor Group reserves the right to modify, suspend, or terminate all or any portion of this Plan at any
               time. For purposes of clarity and without limitation, should an acquisition or significant business
               initiative change the operating plan, any applicable performance goals may be modified or eliminated
               solely by Connor Group.



               Benefits Unfunded
               No amounts awarded or accrued under this Plan will be funded, set aside, or otherwise segregated prior
               to payment. The obligation to pay the bonuses awarded hereunder will at all times be an unfunded and
               unsecured obligation of Connor Group. Plan participants will have the status of general creditors and
               must look solely to the general assets of Connor Group for the payment of his/her bonus awards.



               Benefits Nontransferable
               No Plan participant will have the right to alienate, pledge, or encumber his/her interest in this Plan, and such
               interest will not (to the extent permitted by law) be subject in any way to the claims of the participant's
               creditors or to attachment, execution, or other process of law.



               No Employee Rights
               No action of Connor Group in establishing the Plan, and no action taken under the Plan by Connor Group and
               no provision of the Plan itself will be construed to grant any person the right to remain in the employ of
               Connor Group or its affiliates for any period of specific duration. Rather, each employee is employed "at will,"
               which means that either the employee or Connor Group or its subsidiaries may terminate the employment
               relationship at any time and for any reason, with or without cause.



               SeverabiUty
               If any part or section of this Plan is declared invalid for any reason, the remaining parts not affected by the
               decision shall continue in effect.




          7    I Page                                 2016 - 2017 BONUS PLAN




Confidential                                                                                                          PwC _B00000824

                                                              DX1139-77
                    Case 3:18-cv-02615-AGT Document 159-14 Filed 02/08/21 Page 79 of 79




               Responsibilities
               The HR Committee has complete authority to administer the Plan on behalf of Connor Group. Specifically, the
               HR Committee will make the final conclusions on any questions, clarifications and disputes regarding the
               meaning or the application of the provisions of the Plan.


               HR Committee consists of:
               Laurie Marchand (Committee Chair)
               Jeff Pickett, Jim Neesen, Aleks Zabreyko, Jason Pikoos, and Nancy Dobbs.

               Please direct questions to Human Resources.




          8    I Page                                2016 - 2017 BONUS PLAN




Confidential                                                                                                      PwC _B00000825

                                                             DX1139-78
